Exhibit 10.01
 
ASSET PURCHASE AGREEMENT


This ASSET PURCHASE AGREEMENT (the “Agreement”), entered into this 25th day of
July, 2012, is by and among NEW ENGLAND COMMUNICATIONS SYSTEMS CORP., a
Connecticut corporation with a principal place of business at 15 Allstate
Parkway, Suite 600, Markham, Ontario L3R 5B4 Canada (“Hartford”) and QUALITY
COMMUNICATIONS SYSTEMS INC., a New Jersey corporation with a principal place of
business at 15 Allstate Parkway, Suite 600, Markham, Ontario L3R 5B4 Canada
(“Lakewood”, and collectively with Hartford, the “Purchasers”, and each
individually, a “Purchaser”), WPCS INTERNATIONAL – HARTFORD, INC., a Connecticut
corporation with a principal place of business at 427 Hayden Station Road,
Windsor, Connecticut 06095 (“WPCS Hartford”), WPCS INTERNATIONAL – LAKEWOOD,
INC., a New Jersey corporation with a principal place of business at 1985
Swarthmore Avenue, Lakewood, New Jersey 08701 (“WPCS Lakewood” and collectively
with WPCS Hartford, the “Sellers” and each individually, a “Seller”) and WPCS
INTERNATIONAL INCORPORATED, a Delaware corporation with a principal place of
business at One East Uwchlan Avenue, Suite 301, Exton, Pennsylvania  19341
(“Shareholder”).
 
Sellers, Shareholder and Purchasers are collectively referred to herein as the
“Parties”.


WITNESSETH


WHEREAS, Purchasers desire to purchase from Sellers, and Sellers desire to sell
and transfer to Purchasers, substantially all of the assets as well as certain
of the liabilities of the Business (as defined herein) upon the terms and
conditions contained in this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, and for other valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and intending to be legally bound,
the Parties hereby agree as follows:


ARTICLE 1
DEFINITIONS


1.1 Defined Terms.  As used in this Agreement, the following terms have the
following meanings:


(a) “Accounts Payable” means (i) all bona fide accounts payable of Sellers
related to the Business set forth on Schedule 1.1(a) or incurred in the ordinary
course of the Business since the date of such schedule (exclusive of any
accounts payable to Affiliates of any Seller so designated on Schedule
1.1(a)(i)) and (ii) all liabilities with respect to which checks have been
written on bank accounts of Sellers prior to the Closing Date, which are so
designated on Schedule 1.1(a),  which have not cleared as of the Closing Date
and are not included in the lists of accounts payable on Schedule 1.1(a).


(b) “Accounts Receivable” means all bona fide accounts receivable, notes
receivable, and other amounts payable to Sellers or the Shareholder, including
billed work in process and the Delinquent Receivables, in connection with the
Business, as of the Closing Date, set forth on Schedule 1.1(b) or incurred in
the ordinary course of the Business.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
(c) “Accrued Liabilities” means all accrued expenses of Sellers related to the
Business set forth on Schedule 1.1(c) or incurred in the ordinary course of the
Business since the date of such schedule, including, but not limited to, (i)
sick pay, paid time off, and personal days earned or incurred prior to the
Closing Date, whenever payable and (ii) short term disability or other benefits
earned by or incurred to employees of the Sellers prior to the Closing Date.


(d) “Affiliate” means, as to any Person, any other Person who directly or
indirectly controls, is under common control with or is controlled by such
Person.  As used in this definition, “control” (including, “controlled by” and
“under common control with”) means possession, directly or indirectly, of power
to direct or cause the direction of management or policies of such Person
(whether through ownership of securities or partnership or other ownership
interests, by contract or otherwise).


(e) “Agreement” means, unless the context otherwise requires, this Asset
Purchase Agreement together with the Schedules and Exhibits attached hereto, and
the certificates and instruments to be executed and delivered in connection
herewith.


(f) “Assumed Contracts” means all Contracts, customer orders, customer
contracts, customer quotes, requests for proposals and requests for quotes of
the Business delivered on or prior to the Closing Date or to be delivered
following the Closing Date, set forth on Schedule 1.1(f) or incurred in the
ordinary course of the Business since the date of such schedule.


(g) “Assumed Liabilities” means (i) the Accounts Payable of Sellers other than
those set forth on Schedule 1.1(g), (ii) the Deferred Liabilities, (iii) the
Accrued Liabilities, and (iv) liabilities under the Assumed Contracts arising or
performed after the Closing Date (other than any liability which results from,
arises out of or relates to any breach of contract, tort, infringement or
violation of law with respect to periods prior to the Closing Date).


(h) “Business” means the design-build services in connection with the
establishment, design, repair and maintenance of wireless communication networks
and systems currently conducted directly by the Sellers or Shareholder,
throughout the world.  For purposes of this definition, currently conducted by
the Shareholder means in support of the business of the Sellers and excludes all
other subsidiaries of the Shareholder.


(i) “Business Records” means originals or true copies of all operating data and
financial records of Sellers relating to the Business, including accounting and
bookkeeping books and records, purchase and sale orders and invoices, sales and
sales promotional data, advertising materials, marketing analyses, past and
present price lists, past and present customer service files, credit files,
written operating methods and procedures, other financial information related to
the Purchased Assets, reference catalogues, insurance files, personnel records,
records relating to potential acquisitions and other financial records, on
whatever media, pertaining to the Business, or to customers or suppliers of, or
any other parties having contracts or other business relationships with, the
Business.  For purposes of clarity, communications of the Shareholder as well as
correspondence and communications that are subject to a legally recognized
privilege (such as the attorney-client privilege) or represent materials
tendered to the Sellers pursuant to a non-disclosure agreement are not deemed
“Business Records” for purposes of this Agreement.


(j) “Cash” means all cash of Sellers.


(k) “Charter Documents” means each Parties’ articles or certificate of
incorporation and bylaws in effect on the date hereof.


(l) “Closing Date” means the date that the Closing occurs as determined by the
mutual agreement of the Parties.


(m) “COBRA” means the provisions of Part 6 of Subtitle B of Title I of ERISA and
Section 4980B of the Code and all regulations thereunder.


(n) “Code” means the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.


(o) “Confidential Information” has the meaning set forth in Section 6.7(d).
 
 
 
2

--------------------------------------------------------------------------------

 
 
(p) “Contracts” means any agreement, contract, license, lease, instrument, note,
bond, mortgage, indenture, guarantee or other legally binding commitment or
obligation, whether oral or written, as listed on Schedule 1.1(p).


(q) “Customer Lists” means the benefit the Sellers’ relationships with customers
and all past and current customer lists and lists of potential customers of the
Business (collectively, the “Customers”, and each a “Customer”).


(r) “Deferred Liabilities” means all bona fide deferred liabilities of Sellers
related to the Business set forth on Schedule 1.1(r) or incurred in the ordinary
course of the Business since the date of such schedule (exclusive of any
deferred liabilities payable to Affiliates of any Seller, which shall be
expressly designated as such on Schedule 1.1(r)).


(s) “Delinquent Receivables” means all bona fide accounts receivable, notes
receivable, and other amounts payable to Sellers or the Shareholder in
connection with the Business, except those owed to Sellers or the Shareholder by
Motorola Solutions, Inc. or any Affiliate of Motorola Solutions, Inc., that are
120 days or more past due as of the Closing Date as listed on Schedule 1.1(s).


(t) “Directly Competitive” means engaging in or providing products, goods,
services, support or technology similar to those provided by the Business,
including, without limitation, engaging in or providing such products, goods,
services, support or technology (x) in the Sellers’ wireless business, market
and service segments and/or (y) that compete with the Sellers’ products, goods,
services, support or technology as of the Closing Date; provided, however, that
Sellers or Shareholder shall be permitted to engage in “wireless business
activities” solely directly relating to the completion of electrical power or
specialty construction projects only, in (A) their Seattle, Suisun City,
Trenton, Australia and China operations or (B) any future businesses acquired by
Sellers substantially similar to the Seattle, Suisun City, Trenton, Australia
and China operations.  For purposes of this Section 1.1(t), “wireless business
activities” as it pertains to the electrical power or specialty construction
projects, would involve applications such as the Seattle operation performing
in-building wireless voice installation work or the Suisun City operation or
Trenton operation performing installation of nurse call or wireless video
surveillance as part of an electrical contracting project.


(u) “Encumbrance” means any claim, lien, pledge, option, charge, easement,
security interest, right-of-way, encroachment, reservation, restriction,
encumbrance, or other right of any Person, or any other restriction or
limitation of any nature whatsoever, affecting title to any of the Purchased
Assets.


(v) “Enforceability Limitations” means (i) bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect relating
to creditors’ rights and (ii) the discretion of the appropriate Governmental
Authority with respect to commercial reasonableness, good faith and fair dealing
(regardless of whether enforcement is sought in a proceeding at law or in
equity).


(w) “Environmental Claim” means any notice of violation, notice of potential or
actual responsibility or liability, or Proceeding (including those for
contribution and/or indemnity) by any Governmental Authority or other Person for
any damage (including personal injury, tangible or intangible property damage,
natural resource damage, indirect or consequential damages, investigative costs,
removal, response or remediation costs, nuisance, pollution, contamination or
other adverse effects on the environment or for fines, penalties or restrictions
or conditions on environmental Permits) resulting from or relating to the
following conditions, circumstances or acts existing or occurring before the
Closing Date: (i) the presence of, a Release or threatened Release into the
environment of, or exposure to, any Hazardous Substances, at, in, by or from any
of the Facilities, (ii) the generation, manufacture, processing, distribution,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Substances at or in connection with the operation of any of the Facilities,
(iii) the violation, or alleged violation, of any Environmental Laws at or in
connection with the operation of any of the Facilities, or (iv) the
non-compliance or alleged non-compliance with any Environmental Laws at or in
connection with the operation of any of the Facilities.


(x) “Environmental Laws” means any applicable Governmental Requirements and any
licenses, permits, notices or other requirements issued pursuant thereto,
enacted, promulgated or issued by any Governmental Authority in any
jurisdiction, in effect as of the Closing Date, relating to pollution or
protection of public health or the environment (including any air, surface
water, groundwater, land surface or sub-surface strata, whether outside, inside
or under any structure), or to the identification, reporting, generation,
manufacture, processing, distribution, use, handling, treatment, storage,
disposal, transporting, presence, Release or threatened Release of, any
Hazardous Substances.  Without limiting the generality of the foregoing,
Environmental Laws include the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, the Toxic Substances Control
Act, as amended, the Hazardous Materials Transportation Act, as amended, the
Resource Conservation and Recovery Act, as amended, the Clean Water Act, as
amended, the Safe Drinking Water Act, as amended, the Clean Air Act, as amended,
the Occupational Safety and Health Act, as amended and all similar or analogous
laws enacted, promulgated or lawfully issued by any Governmental Authority.


(y) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.


(z) “Excluded Assets” means the following assets of Sellers:


(i) any rights of Sellers under this Agreement and the other Transaction
Documents;


(ii) any Tax records of Sellers, subject to applicable law;
 
 
 
3

--------------------------------------------------------------------------------

 
 
(iii) any Insurance of Sellers;


(iv) any rights specifically relating to Excluded Contracts, the Employee
Benefit Plans and the documents evidencing or otherwise relating to the
foregoing; and


(v) the items described on Schedule 1.1(z)(v).


(aa) “Excluded Contracts” means those Contracts set forth on Schedule 1.1(aa).


(bb) “Excluded Liabilities” means any claims, lawsuits, liabilities,
obligations, trade payables or any other debts or obligations of Sellers, the
Shareholder or the Business incurred or existing on or prior to the Closing
Date, whether the same are known, unknown, accrued, contingent or otherwise,
including, without limitation, the following:


(i) any liability or obligation of the Sellers or the Shareholder arising out of
or in connection with the negotiation or preparation of this Agreement or any
Transaction Document prepared in connection herewith or the consummation and
performance of the transactions contemplated hereby;
 
(ii) the accounts payables of the Sellers and the Shareholder, except for the
Accounts Payables;
 
(iii) any liabilities or obligations associated with the Excluded Assets;
 
(iv) any amounts owed to or for the benefit of employees of Sellers or the
Shareholder, including, but not limited to, amounts relating to wages,
commissions, benefits, vacations, or severance pay which relate to services
performed prior to the Closing Date;
 
(v) any liability or obligation under the Excluded Contracts and other
agreements to which any Seller or the Shareholder is a party accruing prior to
the Closing Date, to the extent not an Assumed Contract;
 
(vi) any claim, liability or obligation of the Sellers or the Shareholder, or
any consolidated group of which any Seller or the Shareholder is a member or
shareholder, for any federal, state, county or local Taxes of any and all types,
or any interest or penalties thereon, accrued for, applicable to or arising from
any period prior to the Closing Date;
 
(vii) any liability or obligation arising out of or in connection with the
Business and operations of the Sellers, the Shareholder or the Purchased Assets
prior to the Closing Date;
 
(viii) any liability or obligation for any borrowings of any Seller or the
Shareholder, including all short-term or long-term debt, except as otherwise
provided herein;
 
(ix) any liability or obligation of any Seller or the Shareholder to any
Affiliate, any shareholder or any shareholder’s affiliated entities or family
members;
 
(x) by reason of or for any default, breach or penalty, whether known or
unknown, any liability or obligation under any agreement, contract or other
arrangement or commitment of any Seller or the Shareholder arising prior to the
Closing Date;
 
(xi) any liabilities arising from a breach of contract, tort, trademark,
violation of federal or state law, fraud, or for any other claim with respect to
the Purchased Assets sold or products or services sold or provided by any Seller
or the Shareholder, and any and all actions threatened or pending in any court
of competent jurisdiction, administrative tribunal and/or arbitration tribunal,
relating to actions of Sellers’ or the Shareholder’s operation of the Business
prior to the Closing Date;
 
(xii) any liability or obligation arising out of or in connection with any
action, suit, claim, charge, complaint, proceeding or investigation to the
extent that it relates to events occurring prior to the Closing Date; and
 
(xiii) any liabilities and obligations to any holders of any shares of capital
stock or any options, warrants or other rights to purchase securities of a
Seller or the Shareholder.
 
(cc)  “Facilities” means any real property ever owned or leased by Sellers or
any of their predecessors.


(dd) “Financial Statements” means (a) the audited, consolidated balance sheet of
Sellers as of April 30, 2011 and the related statement of operations (including
related notes, if any) for the twelve (12) months ended April 30, 2011, (b) the
unaudited, consolidated balance sheet of Sellers as of April 30, 2012 and the
related statement of operations (including related notes, if any) for the twelve
(12) months ended April 30, 2012, and (c) the estimated consolidated balance
sheet of Sellers as of June 30, 2012 and the estimated related statement of
operations (including related notes, if any) for the two (2) months ended June
30, 2012 (the “Interim Financial Statements”), as delivered to the Purchasers.


(ee) “GAAP” means, with respect to all accounting matters and issues, generally
accepted accounting principles as in effect from time to time in the United
States applied (to the extent applicable) consistent with the Financial
Statements.


(ff) “Goodwill” means the goodwill of the Business.


(gg) “Governmental Authority” means any federal, state, local or foreign
government, or any political subdivision of any of the foregoing, or any court,
agency or other entity, body, organization or group, exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government, or any supranational body.
 
 
 
4

--------------------------------------------------------------------------------

 

 
(hh) “Governmental Requirement” means any published law, statute, regulation,
ordinance, rule, directive or code, and any order, judgment, writ, injunction,
decree or award of any Governmental Authority, in each case, now in effect.


(ii) “Hazardous Substances” means any pollutants, contaminants, substances,
hazardous and/or toxic chemicals, carcinogens, wastes, and any ignitable,
corrosive, reactive, toxic or other hazardous substances or materials, whether
solids, liquids or gases (including petroleum and its derivatives, PCBs,
asbestos, radioactive materials, waste waters, sludge, slag and any other
substance, material or waste), as defined in or regulated by any Environmental
Laws or as determined by any Governmental Authority.


(jj)  “Indemnified Party” means any Seller and Shareholder pursuant to Section
9.4 or any Purchaser pursuant to Section 9.2.


(kk) “Indemnifying Party” means any Seller or the Shareholder pursuant to
Section 9.2 or any Purchaser pursuant to Section 9.4.


(ll) “Intellectual Property” means all intellectual property, including, without
limitation, (i) all inventions (whether patentable or unpatentable and whether
or not reduced to practice), all improvements thereto and all patents, patent
applications and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions and re-examinations
thereof, (ii) all trademarks and service marks (other than those identified as
“DEAD” by the United States Patent and Trademark Office as of the date of this
Agreement), trade dress, logos, trade names and corporate names (other than
those identified as “INACTIVE” or otherwise discontinued), together with all
translations, adaptations, derivations and combinations thereof and including
all goodwill associated therewith, and all applications, registrations and
renewals in connection therewith, (iii) all copyrightable works, copyrights and
all applications, registrations and renewals in connection therewith, (iv) all
mask works and all applications, registrations and renewals in connection
therewith, (v) all trade secrets and confidential business information
(including ideas, know-how, compositions, supplier lists, pricing and cost
information and business and marketing plans and proposals), (vi) all computer
software (including data and related documentation and software installed on
hard disk drives) other than (A) off-the-shelf computer software subject to
shrink-wrap or click-wrap licenses or (B) Microsoft Exchange Online and other
email hosting services, (vii) all copies and tangible embodiments of any of the
foregoing (in whatever form or medium), (viii) all website URLS and website
domain names, other than that of the Shareholder, (ix) Customer files and
Supplier files, and (x) any testimonial releases provided to
Purchasers.  Notwithstanding anything else to the foregoing, Intellectual
Property shall not include “WPCS”, “WPCS International Incorporated” or any
variation thereof, but shall include New England Communications Systems, Inc.
and Quality Communications & Alarm Company, Inc.


(mm) “Inventory” means all raw material, work-in-process and finished goods
inventories of the Business, wherever located, as listed on Schedule 1.1(mm).


(nn) “Knowledge” means the actual knowledge of any officer or director of Seller
or Shareholder, or the knowledge of any fact or matter which any person would
reasonably be expected to become aware of in the course of performing the duties
and responsibilities as an officer, director or shareholder of any Seller or as
an officer or director of the Shareholder.


(oo) “Losses” means all losses, liabilities, deficiencies, damages (including
indirect or consequential damages), encumbrances, fines, penalties, claims,
costs and expenses (including all fines, penalties and other amounts paid
pursuant to a judgment, compromise or settlement), court costs and reasonable
legal and accounting fees and disbursements.


(pp) “Material Adverse Effect” means:


(i) with respect to any Seller, an effect that is or would reasonably be
expected to be materially adverse (A) to the Business or the Purchased Assets,
results of operations or financial condition of such Seller; or (B) to such
Seller’s ability to perform any of its material obligations under this Agreement
or to consummate the transactions contemplated in this Agreement; or


(ii) with respect to Purchasers, an effect that is or would reasonably be
expected to be materially adverse (A) to the business, results of operation or
financial condition of Purchasers; or (B) to Purchasers’ ability to perform any
of its material obligations under this Agreement or to consummate the
transactions contemplated in the Agreement;


provided, however, that in determining whether a Material Adverse Effect has
occurred there shall be excluded any effect on the referenced Party the cause of
which is: (A) general changes in conditions in the financial markets or in the
global or United States economy so long as any such change does not materially
affect the referenced Party to a materially different extent than other
similarly situated Persons, (B) any action or omission of any Purchaser or any
Seller in contemplation of the transactions set forth in the Agreement, and (C)
the announcement or disclosure of the transactions contemplated hereby.


(qq)  “Other Current Assets” means all current assets of the Business, including
those listed on Schedule 1.1(qq).


(rr) “Permits” means all permits, licenses, consents, franchises, approvals and
other authorizations required from any Governmental Authority, including,
without limitation, the State of New Jersey, the State of Connecticut, or any
city, county or other jurisdiction in connection with the operation of the
Business or the ownership of the Purchased Assets, which is necessary to conduct
the Business as presently conducted, as set forth on Schedule 4.6(b).


(ss) “Person” means any Governmental Authority, individual, association, joint
venture, partnership, corporation, limited liability company, trust or other
entity.


(tt) “Proceeding” means any claim, demand, action, suit, litigation, dispute,
inquiry, order, writ, injunction, judgment, assessment, decree, grievance,
arbitral action, investigation or other proceeding.


(uu) “Purchased Assets” means all right, title and interest of Sellers in and to
all of the assets of Sellers relating to the Business of whatsoever nature,
tangible or intangible, real or personal, including the following (except to the
extent an Excluded Asset):
 
 
 
5

--------------------------------------------------------------------------------

 
 
(i) the Cash;


(ii) the Accounts Receivable;


(iii) all interest in and claims and rights under the Assumed Contracts,
including unbilled work in progress;


(iv) the Leases;


(v) the Business Records;


(vi) the Customer Lists;


(vii) the Supplier Lists;


(viii) the Goodwill;


(ix) the Other Current Assets;


(x) the Intellectual Property owned by Sellers or used in the Business, in whole
or in part;


(xi) the telephone and facsimile numbers used in the Business;


(xii) the Tangible Personal Property;


(xiii) the Inventory;


(xiv) all refund and deposits with respect to Tax Liabilities for all periods
prior to the Closing Date from any Governmental Authority and business credits
and/or refunds;


(xv) prepaid expenses, credits, security and other deposits, and rights to
refunds or reimbursements, including, without limitation, those items relating
to the Purchased Assets and listed on Schedule 4.24 (collectively, the
“Deposits”);


(xvi) all of Sellers right, title and interest in all software utilized or
planned to be utilized by either Seller in the operation of the Business, except
Microsoft Exchange Online and other email hosting services;


(xvii) the Permits, to the extent the same are transferable;


(xviii) all rights and interests to any covenant not to compete granted to any
Seller by any other Person; and


(xix) all other assets related to the Business, except the Excluded Assets.


(vv) “Purchase Price” means the consideration set forth in Section 2.4(a) below.
 
(ww) “Related Person” means any shareholder, director, officer or employee of
any Seller or any other direct or indirect beneficial owner of any Seller, any
Person related to any such shareholder, director, officer, employee or
beneficial owner by blood or marriage, or any limited liability company,
partnership, corporation, trust or other entity in which any such person has a
substantial interest as a member, partner, shareholder, trustee or otherwise.
 
(xx) “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, dumping or
disposing into the environment which could give rise to an Environmental Claim
or which is required to be reported pursuant to 40 C.F.R. 302 or 355, or any
analogous Environmental Law.
 
(yy) “Representative” means any officer, director, principal, attorney,
accountant, agent, employee or other representative of any Person.
 
(zz) “Securities Laws” means the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended.
 
(aaa) “Shareholder” means WPCS International Incorporated.
 
(bbb) “Supplier Lists” means the benefit of all of Sellers’ relationships with
suppliers and all past and current supplier lists and lists of potential
suppliers of the Business (collectively, the “Suppliers”, and each a
“Supplier”).
 
(ccc) “Tangible Personal Property” means all tangible personal property of the
Business owned or leased by any Seller or in which any Seller has any interest,
including, without limitation, all Inventory, computer hardware, furniture and
fixtures, transportation equipment, vehicles, equipment, machinery, servers,
ancillary equipment, parts, components, cosigned material, resale products,
leasehold improvements, tooling, supplies and other tangible assets, where ever
located, together with any transferable manufacturer or vendor warranties
related thereto, including the listed on Schedule 1.1(ccc).
 
 
 
6

--------------------------------------------------------------------------------

 
 
(ddd) “Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, startup, occupation, premium,
windfall profits, environmental (including taxes under Code Section 59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), health, unemployment, disability, real property, personal
property, intangible property, sales, use, transfer, registration, value added,
goods and services, alternative or add-on minimum, estimated, or other tax or
similar obligation of any kind whatsoever, including any interest, penalty or
addition thereto, whether disputed or not.
 
(eee) “Tax Liability” means liability for any Taxes owing by Sellers to any
Governmental Authority attributable to the operations and activities of, or
otherwise incurred by or existing with respect to, Sellers for any period ending
on or prior to the Closing Date, including Taxes computed through the Closing
Date with respect to any partial year on a closing-of-the-books basis as if such
partial year ended at the close of business on the Closing Date.
 
(fff) “Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and any amendment thereof.
 
(ggg) “Transaction Documents” means this Agreement, the Escrow Agreement and the
bills of sale, assignments, instruments and other documents described in
Sections 3.1(a) and 3.2(b).
 
1.2 Other Defined Terms.  The following terms shall have meanings defined for
such terms in the sections set forth below:


Term
 
Section
“Additional Escrowed Funds”
 
2.4(a)(iii)
“Adjustment Date”
 
2.5(c)
“Basket”
 
9.3(b)
“Cap”
 
9.3(c)
“Casualty”
 
10.5
“Casualty Amount”
 
10.5
“Claims Period”
 
9.1(a)
“Closing”
 
3.1
“Closing Date Balance Sheet”
 
2.5(b)
“Closing Date NABSV”
 
2.5(b)
“Closing Payment”
 
2.4(a)(i)
“Commission”
 
6.10
“Consent”
 
2.4(a)(iii)
“Consent Delivery Date”
 
2.4(a)(iii)
“Disclosure Schedules”
 
Article 4
“Employee Benefit Plans”
 
4.12(a)
“Escrow Agreement”
 
2.4(a)(iv)
“Escrowed Funds”
 
2.4(a)(iii)
“Estimated Closing Day Balance Sheet”
 
2.5(b)
“Estimated NABSV”
 
2.5(b)
“First Escrow Account”
 
2.4(a)(ii)
“Independent Accounting Firm”
 
2.5(b)
“Initial Escrow Funds”
 
2.4(a)(ii)
“Initial Independent Accounting Firm”
 
2.5(b)
“Insurance”
 
4.15
“ISRA”
 
4.21(f)
“Lease Assignments”
 
6.6
“Leases”
 
4.14(a)
“Material Contracts”
 
4.18(a)
“NABSV”
 
2.5(a)
“Net Asset Balance Sheet Value”
 
2.5(a)
“Non-Transferable Assets”
 
3.4
“Potential Acquisition”
 
6.16
“Purchasers’ Claims Period”
 
9.1(c)
“Purchaser Indemnified Party”
 
9.2(a)
“Purchaser Indemnifying Party”
 
9.4
“Qualified Individual”
 
6.9
“Resolution Period”
 
2.5(b)
“Second Escrow Account”
 
2.4(a)(iii)
“Second Independent Accounting Firm”
 
2.5(b)
“Seller Indemnified Party”
 
9.4
“Target NABSV”
 
2.5(a)
“Target Net Asset Balance Sheet Value”
 
2.5(a)
“Seller Indemnifying Party”
 
9.2(a)
“Third Independent Accounting Firm”
 
2.5(b)
“Third Party Claim”
 
9.5(b)



1.3 Usage of Terms.  Except where the context otherwise requires, words
importing the singular number include the plural number and vice versa.  Use of
the word “including” means “including, without limitation.”


1.4 References to Articles, Sections, Exhibits and Schedules.  All references in
this Agreement to Articles, Sections (and other subdivisions), Exhibits and
Schedules refer to the corresponding Articles, Sections (and other
subdivisions), Exhibits and Schedules of or attached to this Agreement, unless
the context expressly, or by necessary implication, otherwise requires.
 
 
 
7

--------------------------------------------------------------------------------

 
 


ARTICLE 2
PURCHASE AND SALE OF PURCHASED ASSETS


 
2.1 Transfer of Purchased Assets.  Subject to the terms and conditions contained
in this Agreement, on the Closing Date, Sellers and the Shareholder, as
applicable, shall sell, convey, transfer, assign and deliver, or cause to be
sold, transferred, assigned and delivered, to Purchasers, and Purchasers shall
purchase and acquire from Sellers or the Shareholder, as applicable, all of the
Purchased Assets, free and clear of any Encumbrances, and Sellers and the
Shareholder, as applicable, shall retain the Excluded Assets.


2.2 Assumed Liabilities.  On the Closing Date, Purchasers shall assume and agree
to pay or perform in accordance with their terms the Assumed Liabilities, and no
other liabilities of Sellers or the Shareholder.


2.3 Excluded Liabilities.  On the Closing Date, Sellers and the Shareholder
shall retain and pay or perform in accordance with their terms the Excluded
Liabilities, and Purchasers shall not assume any obligation for or in respect of
the Excluded Liabilities.


2.4 Consideration.


(a) As consideration for the sale, transfer, assignment, conveyance and delivery
of the Purchased Assets, Purchasers shall assume the Assumed Liabilities and
shall pay Sellers an amount equal to Five Million Five Hundred Thousand Dollars
($5,500,000) less the amount by which (i) the Estimated NABSV (as defined below)
based on the Estimated Closing Date Balance Sheet (as defined below) is less
than the Target NABSV (as defined below), and (ii) the amount by which the
Closing Date NABSV (as defined below) based on the Closing Date Balance Sheet
(as defined below) is less than the Estimated NABSV (as so adjusted, the
“Purchase Price”), subject to adjustment as set forth herein, as follows:


(i) On the Closing Date, the Purchasers shall pay Four Million Nine Hundred
Thousand Dollars ($4,900,000) of the Purchase Price to the Sellers (the “Closing
Payment”), less the amount by which the Estimated NABSV is less than the Target
NABSV, which shall be paid by cash and/or wire transfer of immediately available
funds into an account designated by the Sellers;


(ii) On or prior to the Adjustment Date (as hereinafter defined), in order to
satisfy any amounts which the Sellers may be required to deliver to the
Purchasers as a result of a deficiency in the NABSV pursuant to the terms hereof
and pursuant to Sections 2.4(a)(ii), 2.4(a)(iii) and 6.10 hereof, Two Hundred
Fifty Thousand Dollars ($250,000) of the Purchase Price (the “Initial Escrowed
Funds”) shall be deposited by the Purchasers into an escrow account maintained
by Seller’s counsel (the “First Escrow Account”) until the later of (1) the
Closing Date NABSV shall have been determined and a deficiency in the NABSV
shall have been paid, (2) any amount of Returned Receivables shall have been
paid from the Escrow Account to the Purchasers, and (3) any amounts payable to
the Purchasers pursuant to Section 2.4(a)(iii) shall have been so paid, and any
remaining amount of the Initial Escrowed Funds shall be paid to the Sellers; and
 
 
8

--------------------------------------------------------------------------------

 


(iii) On or prior to the Adjustment Date, the Purchasers shall deposit an
additional Three Hundred Fifty Thousand Dollars ($350,000) of the Purchase Price
(the “Additional Escrowed Funds” and, together with the Initial Escrowed Funds,
the “Escrowed Funds”) into a second escrow account maintained by Seller’s
counsel (the “Second Escrow Account” and, together with the First Escrow
Account, the “Escrow Account”), subject to delivery by the Sellers to the
Purchasers of the consents to assignment listed on Schedule 2.4(a)(iii) (each, a
“Consent”), in a form reasonably acceptable to the Purchasers, and payment in
full of all amounts otherwise payable to the Purchasers pursuant to Section
2.4(a)(ii) hereof.  For each Consent received by the Purchasers as of the
Adjustment Date, and for each Consent received by the Purchasers following the
Adjustment Date but prior to the Consent Delivery Date (as defined below), the
Additional Escrowed Funds, to the extent remaining, shall be paid to the Sellers
in an amount equal to the amount set forth opposite each such Consent on
Schedule 2.4(a)(iii).  The remainder of the Escrowed Funds, if any, shall be
held in escrow until the earlier of: (x) the receipt of all remaining Consents
by the Purchasers; or (y) ninety (90) days after the Closing Date (the “Consent
Delivery Date”); provided, that, (1) if the Purchasers have not received all
Consents as of the Consent Delivery Date, any Escrowed Funds allocated to such
Consents as set forth on Schedule 2.4(a)(iii), if any, shall be paid to the
Purchasers, (2) any amounts due to the Purchasers with respect to a deficiency
in the NABSV pursuant to Section 2.4(a)(ii) in excess of the Initial Escrow
Funds shall be paid to the Purchasers from the Additional Escrowed Funds, (3) if
any amounts due to the Purchasers pursuant to Sections 2.4(a)(ii) or (iii) are
in excess of the amount of the remaining Escrowed Funds, the Sellers shall pay
such excess to the Purchasers on the Adjustment Date or the Consent Delivery
Date, as applicable, by wire transfer of immediately available funds, cashier’s
check or certified check, and (4) if any Escrow Funds are required to be paid to
the Purchasers from the Additional Escrow Funds as a result of a deficiency in
NABSV, any funds which otherwise would be payable to the Sellers under Section
2.4(a)(iii) will be reduced accordingly.


(iv) The Escrowed Funds shall be held in accordance with the terms and
conditions set forth in the escrow agreement attached hereto as Exhibit
2.4(a)(iv) (the “Escrow Agreement”).


2.5 Net Asset Balance Sheet Value Adjustment.


(a) Net Asset Balance Sheet Value; Targeted Net Asset Balance Sheet Value.  For
purposes of this Agreement, “Net Asset Balance Sheet Value” or “NABSV” means the
total assets minus the total liabilities of the Sellers, excluding intercompany
loans due to or from the Sellers and customer lists and accumulated amortization
of same, in each case computed in accordance with GAAP and consistent with
historical practice.  For purposes of this Agreement, “Target Net Asset Balance
Sheet Value” or “Target NABSV” means $3,300,000.
 
(b) Estimated NABSV; Preliminary NABSV Adjustment.  Not less than two (2)
business days prior to the Closing Date, the Sellers shall provide to the
Purchasers a calculation of the NABSV as of June 30, 2012 (the “Estimated
NABSV”), together with a copy of the balance sheet of the Company as of June 30,
2012 upon which such calculation is based (the “Estimated Closing Date Balance
Sheet”), which shall be prepared in a manner consistent with the preparation of
the Financial Statements.  At the Closing, if the Estimated NABSV is less than
the Target NABSV, the Purchase Price shall be decreased on a dollar-for-dollar
basis in the amount of such shortfall (the “NABSV Adjustment”).
 
 
 
9

--------------------------------------------------------------------------------

 
 
(c) NABSV; Resolution Procedures.  Not later than forty (40) days after the
Closing Date, the Purchasers shall prepare and deliver to the Sellers their
calculation of the NABSV as of the Closing Date (the “Closing Date NABSV”),
together with a copy of the balance sheet upon which such calculation is based
(the “Closing Date Balance Sheet”).  If the Sellers object in any way either to
the Purchasers’ calculation of the Closing Date NABSV or to the Closing Date
Balance Sheet, then the Sellers shall notify the Purchasers in writing of such
objection within thirty (30) days following their receipt of the Closing Date
NABSV.  If, for any reason, the Sellers fail to give the Purchasers notice of
any such objection within such 30-day period, then, for purposes of this Section
2.5(c), Purchasers’ calculation of the Closing Date NABSV shall be deemed to be
the actual NABSV and shall be used as the basis for making any further
adjustments to the Purchase Price described in Section 2.5(d).  If, however, the
Sellers notify the Purchasers of such an objection within such 30-day period,
then the Sellers and the Purchasers shall, for a period of time not to exceed
twenty (20) days (unless otherwise agreed in writing by the Parties) after the
date upon which the Purchasers receive the Sellers’ objection notice (such
period of time being hereinafter referred to as the “Resolution Period”), work
together diligently and in good faith to resolve any and all such
objections.  If, at or before the end of the Resolution Period, the Sellers and
the Purchasers resolve their disputes regarding the calculation of the Closing
Date NABSV or the Closing Date Balance Sheet, as applicable, then the
calculation of the Closing Date NABSV as so agreed to by the Sellers and the
Purchasers shall be deemed to be the actual NABSV and shall be used as the basis
for making any further adjustments to the Purchase Price described in Section
2.5(d).  If, at the end of the Resolution Period, the Sellers and the Purchasers
have not resolved their disputes regarding the calculation of the Closing Date
NABSV or the Closing Date Balance Sheet, as applicable, then such disputes
shall, within five (5) days after the expiration of the Resolution Period, be
submitted to an independent, nationally recognized accounting firm mutually
appointed by the Sellers and the Purchasers (the “Initial Independent Accounting
Firm”) for final determination.  If the Sellers and the Purchasers cannot agree
on the Initial Independent Accounting Firm, each of the Sellers and the
Purchasers shall, at their own respective cost, appoint a second independent,
nationally recognized accounting firm (each, a “Second Independent Accounting
Firm”) within an additional five (5) day period.  If either the Sellers or the
Purchasers fail to appoint a Second Independent Accounting Firm during such
5-day period, the other Party’s Second Independent Accounting Firm shall solely
be responsible for the determination of the dispute, which shall be final,
binding and conclusive on the Parties hereto.  If each Party appoints a Second
Independent Accounting Firm, and such Second Independent Accounting Firms agree
on the Closing Date NABSV or the Closing Date Balance Sheet, as applicable, they
shall jointly render a written report thereof, which shall be final, binding and
conclusive on the Parties hereto.  If such Second Independent Accounting Firms
do not agree on the Closing Date NABSV or the Closing Date Balance Sheet, as
applicable, within fifteen (15) days following their appointment, they shall
mutually appoint a third independent, nationally recognized accounting firm (the
“Third Independent Accounting Firm”, and together with the Initial Independent
Accounting Firm and each Second Independent Accounting Firm, the “Independent
Accounting Firm”), which shall determine the dispute, which determination shall
be final, binding and conclusive on the Parties hereto.  The Independent
Accounting Firm shall only have the authority to resolve matters expressly
submitted to it for resolution.  If the Independent Accounting Firm determines
that the Closing Date NABSV is greater than five percent (5%) more than the
Closing Date NABSV as determined by the Purchasers pursuant to this Section
2.5(c), the Party whose calculation of the Closing Date NABSV pursuant to this
Section 2.5(c) differed by the larger margin from the Closing Date NABSV as
determined by the Independent Accounting Firm shall pay the costs and expenses
of the Independent Accounting Firm and any attorneys’ fees and other expenses
incurred by the other Party in its calculation of the Closing Date NABSV.  If
the Independent Accounting Firm determines that the Closing Date NABSV is equal
to or less than five percent (5%) more than the Closing Date NABSV as determined
by the Purchasers pursuant to this Section 2.5(c), then the Sellers shall pay
the costs and expenses of the Independent Accounting Firm and any attorneys’
fees and other expenses incurred by the Purchasers in their calculation of the
Closing Date NABSV.  The Independent Accounting Firm’s resolution of any
disputes hereunder shall be made within thirty (30) days of the submission of
such dispute thereto, shall be set forth in a written statement delivered to the
Sellers and the Purchasers, shall be conclusive and binding on the Parties for
all purposes and shall be used as the basis for making any further adjustments
to the Purchase Price described in Section 2.5(d).
 
(d) Further Adjustment to Purchase Price.   If the Closing Date NABSV, as
determined pursuant to Section 2.5(c), exceeds the Target NABSV, as determined
pursuant to Section 2.5(b), then the Purchasers, jointly and severally, shall
pay to the Sellers an amount equal to (i) the difference between such Target
NABSV and such Closing Date NABSV, plus (ii) any amount paid to Purchasers
pursuant to Section 2.5(b).  If the Closing Date NABSV, as determined pursuant
to Section 2.5(c), is less than the Target NABSV, as determined pursuant to
Section 2.5(b), then the Sellers, jointly and severally, shall pay to the
Purchasers an amount equal to (i) the difference between such Target NABSV and
such Closing Date NABSV, less (ii) any amount paid to Purchasers pursuant to
Section 2.5(b).  Any amounts owed to the Sellers or the Purchasers, as
applicable, pursuant to this Section 2.5(d) shall be paid to the Sellers or
Purchasers, as applicable, within three (3) days of the final determination
thereof (the “Adjustment Date”) first from the Escrowed Funds pursuant to the
terms of the Escrow Agreement, and if any amounts due to the Purchasers exceed
the amount of the Escrowed Funds, such excess shall be paid to the Purchasers by
the Sellers on the Adjustment Date by wire transfer of immediately available
funds, cashier’s check or certified check.
 
(e) The Sellers and the Purchasers agree to treat any payments made pursuant to
Section 2.5(d) as an adjustment to the NABSV Adjustment and the Purchase Price
for all Tax purposes and to cooperate in connection with the preparation and
filing of any Tax Return, claim for refund or other required or optional filings
relating to any Tax matters related thereto, the preparation of any Tax audit
related thereto, the preparation of any Tax protest related thereto or the
prosecution or defense of any Proceeding relating to any such Tax matters, in
each case in accordance with Section 6.11.
 
 
10

--------------------------------------------------------------------------------

 
 
(f) Notwithstanding anything in this Section 2.5 to the contrary, if the Closing
Date NABSV is not more or less than $25,000 from the Estimated NABSV, no further
adjustment to the Purchase Price shall be made pursuant to Section 2.5(d).
 
2.6 Taxes; Proration.  Sellers will be responsible for the payment of any sales,
use, transfer, excise, stamp or other similar Taxes and all recording fees and
similar charges imposed by reason of the transfer of the Purchased Assets
pursuant to this Agreement and any deficiency, interest or penalty with respect
to such Taxes.  Sellers shall remit the same to the applicable taxing
authorities.  Sellers agree to notify the Purchasers promptly of receipt of any
bills or other communications relating to such Taxes, fees and charges and shall
prepare and file, and shall fully cooperate with the other Parties with respect
to the preparation and filing of, any returns or other filings relating to such
Taxes, fees and charges.


2.7 Allocation of Purchase Price.  The Purchase Price shall be allocated as set
forth on Schedule 2.7 hereto in accordance with Section 1060 of the Code.  Each
of the Parties hereto agrees to prepare and file all tax returns (including IRS
Form 8594) in a manner consistent with such allocation and to report this
transaction for Federal and State income tax purposes in accordance with such
allocation of the Purchase Price and shall use their reasonable efforts to
sustain such allocation in any subsequent tax audit or dispute.  Notwithstanding
anything in this Agreement to the contrary, the Sellers shall be responsible for
the aggregate amount of any and all transfer, sales, value-added, use, excise or
similar taxes that may be payable in connection with the sale or purchase of the
Purchased Assets.


ARTICLE 3 
CLOSING


3.1 Closing.  The closing of the transactions contemplated by this Agreement
will be held at 10:00 a.m. local time on the Closing Date at the offices of
Sichenzia Ross Friedman Ference LLP or any other place as Purchasers and Sellers
shall mutually agree (the “Closing”).  The Closing will be effective as of 11:59
p.m. eastern time on the Closing Date.
 
(a) Conveyances at Closing.  Upon the terms and conditions contained in this
Agreement, on the Closing Date, Sellers and the Shareholder shall deliver to
Purchasers (i) one or more bills of sale conveying in the aggregate all of the
Purchased Assets, (ii) one or more assignments of the Intellectual Property
owned by Sellers or used in the Business in recordable form, (iii) one or more
assignments of the Assumed Contracts of Sellers and the Shareholder, (iv) such
other instruments as are reasonably requested by Purchasers to enable title to
vest in Purchasers in and to the Purchased Assets in accordance with the
provisions of this Agreement and (v) such other documents and agreements as are
contemplated in Article 8 of this Agreement.  In each case, Lakewood shall
purchase and acquire the Purchased Assets of WPCS Lakewood and of the
Shareholder relating thereto, and Hartford shall purchase and acquire the
Purchased Assets of WPCS Hartford and of the Shareholder relating thereto.


(b) All of such instruments will be in form and substance, and will be executed
and delivered in a manner, reasonably satisfactory to Purchasers and Sellers,
but will not diminish the status of title to the Purchased Assets required to be
delivered pursuant to this Agreement.


3.2 Assumptions at Closing.


(a) Upon the terms and conditions contained in this Agreement, on the Closing
Date, Purchasers will deliver to Sellers and the Shareholder (i) one or more
bills of sale acquiring in the aggregate all of the Purchased Assets, (ii) one
or more assignments of the Assumed Contracts of Sellers and the Shareholder,
(iii) an assumption of the Assumed Liabilities, (iv) such other instruments of
assumption evidencing Purchasers’ assumption of the Assumed Contracts and
Assumed Liabilities as Sellers reasonably deem necessary and (v) such other
documents and agreements as are contemplated by Article 7 of this Agreement.  In
each case, Lakewood shall assume the Assumed Contracts of WPCS Lakewood and of
the Shareholder relating thereto and the Assumed Liabilities of WPCS Lakewood,
and Hartford shall assume the Assumed Contracts of WPCS Hartford and of the
Shareholder relating thereto and the Assumed Liabilities of WPCS Hartford.
 
 
11

--------------------------------------------------------------------------------

 


(b) All such instruments will be in form and substance, and will be executed and
delivered in a manner, reasonably satisfactory to Sellers and Purchasers, but
will not increase or decrease the Assumed Contracts and Assumed Liabilities
required to be assumed by Purchasers pursuant to this Agreement.


3.3 Certificates and Other Document.  Each of the Parties shall deliver or cause
to be delivered the certificates and other documents and items described in
Articles 6, 7 and 8.


3.4 Non-Transferable Assets.  The Parties understand and agree that certain
Purchased Assets may not be immediately transferable or assignable to
Purchasers, and Purchasers may in their sole discretion allow Sellers to retain
certain of such assets after the Closing Date (the “Non-Transferable Assets”),
and this Agreement will not constitute an assignment of any such
Non-Transferable Assets.  In such event, (i) Sellers shall use its best efforts
to obtain any consent or authorization which may be required to transfer or
assign the Non-Transferable Assets to Purchasers or to remove or eliminate any
impediment preventing the transfer or assignment of the Non-Transferable Assets
to Purchasers, (ii) Sellers shall grant to Purchasers full use and benefit of
its interest in the Non-Transferable Assets to the extent permitted by the terms
of or applicable to such Non-Transferable Assets, it being the intent of the
Parties that, to the extent not inconsistent with the foregoing, Purchasers
shall have the benefit of the Non-Transferable Assets as though it were the sole
owner thereof, (iii) Sellers shall take all actions necessary to preserve the
value of the Non-Transferable Assets, (iv) Sellers shall not transfer or assign
the Non-Transferable Assets to any Person other than Purchasers or Purchasers’
assigns, (v) Sellers shall transfer or assign the Non-Transferable Assets to
Purchasers at the earliest date, if any, on which such transfer or assignment
can be effected and (vi) subject to clauses (i) through (iv) above, Purchasers
will be responsible for obligations relating to such Non-Transferable Assets
arising or occurring on or after the Closing Date as if they had been
transferred or assigned to Purchasers in accordance with the terms of this
Agreement.  Upon the request of Purchasers, Sellers shall enforce, for the
account and on behalf of Purchasers, any rights of Sellers arising under or in
connection with any Non-Transferable Asset.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLERS


Except as set forth under the corresponding section of the disclosure schedules
delivered concurrently herewith (the “Disclosure Schedules”), which Disclosure
Schedules shall (i) segregate all disclosed items by whether they relate to WPCS
Lakewood or WPCS Hartford, and (ii) be deemed a part hereof and shall qualify
any representation, warranty or otherwise made herein to the extent of the
disclosure contained in the corresponding section of the Disclosure Schedules,
each Seller and Shareholder, jointly and severally, hereby represent and warrant
to the Purchasers, and acknowledge that such representations and warranties are
material inducements to the Purchasers entering into this Agreement, as follows:


4.1 Organization and Authority of Sellers to Conduct Business.  Each Seller and
the Shareholder is duly organized, validly existing and in good standing under
the laws of the state in which it is incorporated.  Schedule 4.1 sets forth each
jurisdiction where each Seller is qualified to do business.  Each Seller is duly
licensed or qualified to do business as a foreign corporation and is in good
standing in all States in which the character of the Purchased Assets or nature
of the Business requires it to be so licensed or qualified and in which the
failure to qualify and be in good standing would not have a Material Adverse
Effect on the Business, financial condition or operations of such Seller.  Each
Seller has full corporate power and authority to conduct the Business as it is
presently being conducted and to own, operate and lease its properties and
assets therein, to execute and deliver this Agreement, to sell, convey,
transfer, assign and deliver the Purchased Assets to the Purchasers and to
consummate the transactions contemplated by this Agreement.


4.2 Subsidiaries.  No Seller has any subsidiaries and no Seller owns, directly
or indirectly, capital stock or other voting securities of any corporation or
other Person.


4.3 Power and Authority; Binding Effect.  Subject to any consents required under
Sections 4.5 and 4.6 below, each Seller and the Shareholder has all necessary
power and authority and has taken all action necessary to authorize, execute and
deliver this Agreement and the Transaction Documents, to consummate the
transactions contemplated by this Agreement and the Transaction Documents, and
to perform its obligations under this Agreement and the Transaction
Documents.  Each Seller and the Shareholder has delivered to Purchasers copies
of all resolutions of such Seller’s and the Shareholder’s board of directors
and/or shareholders with respect to the transactions contemplated by this
Agreement and the Transaction Documents, certified by the Secretary of such
Seller and the Shareholder, in form reasonably satisfactory to counsel for
Purchasers.  Subject to any consents required under Sections 4.5 and 4.6 below,
no other action on the part of any Seller or the Shareholder is required to
authorize the execution and delivery of this Agreement and the Transaction
Documents and to consummate the transactions contemplated hereby.  This
Agreement and the Transaction Documents has been duly executed and delivered by
Sellers and the Shareholder and constitutes a legal, valid and binding
obligation of each Seller and the Shareholder, enforceable in accordance with
its terms, except as such enforcement may be limited by the Enforceability
Limitations.
 
 
 
12

--------------------------------------------------------------------------------

 
 
4.4 Title; Condition of Tangible Personal Property.


(a) Sellers have and at the Closing the Purchasers will receive, good, valid and
marketable title, free and clear of all Encumbrances to all of the Purchased
Assets except (a) liens for Taxes not yet due and payable, and (b) such
imperfections of title, easements and Encumbrances, if any, as are not material
in character, amount or extent.  The Purchased Assets, together with any
properties, assets and rights licensed or leased by Sellers or the Shareholder,
as applicable, and disclosed in Schedule 4.4(a), constitute all tangible and
intangible assets that Sellers have used, held or are necessary in connection
with the operation of the Business as conducted on the date hereof.  There are
no facts or conditions affecting any Purchased Assets which would reasonably be
expected to materially interfere with the current use, occupancy or operation of
such Purchased Assets.  Except as set forth on Schedule 4.4, Sellers have
conducted the Business only through Sellers or the Shareholder and not through
any other divisions or any direct or indirect subsidiaries and no part of the
Business is operated by Sellers through any entity other than Sellers or the
Shareholder.
 
(b) The Tangible Personal Property is operational and in a condition adequate
and sufficient for use in the Business as it has been conducted to date and as
it shall be conducted in the future by Purchaser, ordinary wear and tear
excepted.


4.5 No Conflict; Governmental Authorization; Required Filings and Consents.


(a) Except as set forth on Schedule 4.5(a), neither the execution, delivery and
performance of this Agreement or the Transaction Documents by any Seller and the
Shareholder nor the consummation of any of the transactions contemplated by this
Agreement or the Transaction Documents do, or will, directly or indirectly (with
or without notice or lapse of time or both), (i) contravene, violate or conflict
with any Seller’s or the Shareholder’s Charter Documents, (ii) result in any
breach of, violate or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, terminate or cancel or give
to others any rights of termination, acceleration or cancellation of (with or
without notice or lapse of time or both), any contract, agreement, indenture or
other instrument to which any Seller and/or Shareholder is a party or by which
the Business is bound, or (iii) result in the creation of an Encumbrance of any
nature whatsoever on any of the properties or Purchased Assets of any Seller or
the Shareholder or materially affect the Business or (iv) result in the
termination of any material license, franchise, lease or permit to which any
Seller or Shareholder is a party or by which it or the Purchased Assets are
bound.


(b) The execution and delivery of this Agreement and the Transaction Documents
by each Seller and Shareholder does not, and the performance of this Agreement
and the Transaction Documents, the consummation of the transactions contemplated
by the Agreement and the Transaction Documents by such Seller and the
Shareholder will not, require any consent of or filing with or notification to,
any Governmental Authority or any other Person.


4.6 Compliance with Laws and Permits.


(a) To the Knowledge of Seller, except as set forth on Schedule 4.6(a), Sellers
have been at all times during the last three (3) years, and Sellers are now
being, operated in compliance with applicable Governmental Requirements of the
federal government, the State of such Seller’s incorporation and any State where
each Seller is qualified to do business, and are not aware of any instances of
non-compliance which could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect on any Seller, the Business or the
Purchased Assets of any Seller, and no written notice has been received by any
Seller or Shareholder alleging such non-compliance.  This Section 4.6 does not
apply to environmental or pollution-related Governmental Requirements or
matters, it being the intent and agreement of the Parties that such matters be
exclusively the subject of Section 4.21.
 
 
13

--------------------------------------------------------------------------------

 


(b)  Schedule 4.6(b) identifies all Permits issued in connection with the
Business and currently in effect, and includes (i) the Governmental Authority
that issued the Permit, (ii) the expiration date of each Permit, and (iii) the
fact that the Permit is not transferable to Purchasers, if applicable.  To the
Sellers’ Knowledge, the Sellers hold and are in compliance with all Permits and
the Permits constitute all permits, consents, licenses, franchises,
authorizations and approvals required, used in the operation of or necessary to
conduct the Business of Seller as currently conducted.  All of the Permits are
valid and in full force and effect, no material violations have been
experienced, noted or recorded and no material violations are expected, and no
Proceeding is pending or, to the Knowledge of Seller, threatened to revoke or
limit any of the Permits.


4.7 Financial Statements; Unknown Liabilities.


(a) Sellers have delivered to Purchasers the Financial Statements.  The
Financial Statements fairly present the financial condition and the results of
operations of Sellers as of their respective dates and for the periods then
ended in accordance with GAAP consistently applied.  The books and records of
Sellers from which the Financial Statements were prepared fairly reflect the
assets, liabilities and operations of Sellers and the Financial Statements are
in conformity therewith.


(b) There are, and as of the Closing Date there will be, no liabilities or
obligations of any nature, whether absolute, accrued, contingent, known,
matured, unmatured or otherwise, and whether or not required to be disclosed or
provided for in financial statements in accordance with GAAP, including without
limitation, material unreserved negative contractual obligations, litigation or
contingent liabilities other than customary service and product warranty
obligations, which are not material in nature, of Sellers except (i) liabilities
and obligations reflected in the Financial Statements, (ii) liabilities relating
to facts, circumstances or events specifically disclosed on the Disclosure
Schedules, and (iii) liabilities and obligations incurred between the date of
the Interim Financial Statements and the Closing Date in the ordinary course of
the Business of Sellers (none of which results from, arises out of or relates to
any breach of contract, breach of contractual warranty, tort, infringement or
violation of Governmental Requirement).


4.8 Tax Matters.


(a) (i) Sellers have correctly and timely filed all Tax Returns that were
required by law to be filed on or prior to the Closing Date, (ii) to the best of
the Seller’s Knowledge, as of the Closing Date, each Seller will have in good
faith withheld and accrued or paid to the proper authority all Taxes required to
have been withheld and accrued or paid, (iii) all such Tax Returns were correct
and complete in all material respects when filed, (iv) except as set forth on
Schedule 4.8(a), Sellers are not currently the beneficiary of any extension of
time within which to file any Tax Return and (v) no notice has been received by
Sellers and no claim has been made within the last five (5) years by any
Governmental Authority with respect to the Business or in a jurisdiction where
Sellers do not file Tax Returns that they are or may be subject to taxation by
that jurisdiction.  There are no Encumbrances on any of the Purchased Assets
that arose in connection with any failure (or alleged failure) to pay any Tax,
except for inchoate liens for Taxes not yet due and payable.


(b) There is no material dispute or claim concerning any Tax Liability arising
from the Business or the Purchased Assets, either (i) claimed or raised by any
Governmental Authority in writing or (ii) as to which Seller has
Knowledge.  Schedule 4.8(b) lists all income Tax Returns filed with respect to
the Business for any taxable period ended on or after April 30, 2006, indicates
those Tax Returns which have been audited, and indicates those Tax Returns that
currently are the subject of audit.  Sellers have delivered to Purchasers
correct and complete copies of all income Tax Returns, examination reports and
statements of deficiencies assessed against or agreed to by Sellers for any
taxable period ended on or after April 30, 2006.
 
 
 
14

--------------------------------------------------------------------------------

 

 
4.9 Intellectual Property.


(a) Schedule 4.9 lists all of the Intellectual Property that is owned by Sellers
or used in the conduct of the Business as of the date of this Agreement.  Except
as set forth on Schedule 4.9 and except for standardized software generally
available to the public, Sellers own, free and clear of any Encumbrances, or
have a right and/or license to use, as the case may be, all Intellectual
Property used by the Business.


(b) Except as provided in Schedule 4.9, no claim has been asserted or, to
Sellers’ Knowledge, threatened in writing by any Person, to the effect that (i)
the Intellectual Property owned by Sellers or used in the Business, or the
manufacture, use or sale of any products by the Business would infringe or
infringes or misappropriates the Intellectual Property rights of any Person, or
(ii) challenging or questioning the validity or effectiveness of any license or
agreement with respect to the Intellectual Property owned by Sellers or used in
the Business.  Sellers have paid all filing fees, maintenance fees and other
amounts that have been required to be paid and that were due and owing as of the
date hereof under applicable Government Requirements with respect to the
Intellectual Property owned by Sellers or used in the Business, or under any
Assumed Contract relating to the Intellectual Property owned by Sellers or used
in the Business.


(c) Except as set forth on Schedule 4.9, to the Knowledge of Seller, no Person
nor such Person’s business or products has infringed, or misappropriated any
Intellectual Property owned by Sellers or used in the Business, or currently is
infringing, or misappropriating any Intellectual Property owned by Sellers or
used in the Business.


(d) To Seller’s Knowledge, no employee or consultant of Sellers is subject to or
otherwise restricted by any employment, nondisclosure, assignment of inventions,
non-solicitation of employees or non-competition agreement between such employee
or consultant and a third party that has been violated or will be violated as a
result of any of the transactions contemplated by this Agreement.


(e) Except as provided in Schedule 4.9, Sellers have not granted any license or
otherwise transferred any Intellectual Property owned by Sellers or used in the
Business to any Person, or agreed to indemnify any third party with respect to
any alleged infringement or misappropriation of any third party’s Intellectual
Property by Sellers or the Business.  Except as provided in Schedule 4.9, no
Seller is bound by or a party to any options, licenses or Contracts of any kind
relating to the Intellectual Property rights of any other Person, except for
standardized licensed software generally available to the public.


4.10 Litigation.  Except as set forth on Schedule 4.10, currently there is, and
during the last two (2) years there was, no Proceeding pending or, to the
Knowledge of Sellers, threatened (a) against Sellers, or their respective
properties, assets or business, or (b) relating to the Business or the Purchased
Assets and against or relating to the Shareholder or any director, officer or
employee of Sellers or the Shareholder or which could impair or have a Material
Adverse Effect on the Business or the Purchased Assets or which could impair the
Sellers’ or the Shareholder’s ability to execute, deliver and perform their/its
obligations hereunder.


4.11 Labor Matters.


(a) Schedule 4.11(a) identifies for each current full and part time employee of
Sellers, whether employed directly by a Seller or by the Shareholder, his or her
(i) name, (ii) position or job title, (iii) hire date, (iv) his or her base
compensation and bonus compensation anticipated to be earned during the calendar
year ending December 31, 2012, (v) his or her current base compensation, (vi) a
description of all employee perquisites or other benefit practices not set forth
in Sellers’ Employee Benefit Plans or in agreements listed on Schedule 4.12, and
(vii) a description of Sellers’ severance pay policy with respect to such
employees.
 
 
15

--------------------------------------------------------------------------------

 


(b) Except as set forth on Schedule 4.11(b), Sellers and the Shareholder
represent and warrant that:


(i) Sellers have no obligations under any written or oral labor agreement,
collective bargaining agreement or other agreement with any labor organization
or employee group and no labor unions or other organizations or groups represent
or purport to represent any employees of Sellers;


(ii) Sellers are not engaged in any unfair labor practice and there is no unfair
labor practice charge or labor disputes or other employee-related or
employment-related complaint against Sellers pending or subject to any
grievance, procedure, arbitration or litigation or, to the Knowledge of Seller,
threatened before any Governmental Authority;


(iii) Sellers are not experiencing, nor have Sellers experienced during the two
(2) years immediately preceding the date of the Agreement, a labor strike, labor
disturbance, slowdown, picketing, concerted refusal to work overtime, work
stoppage or other material labor dispute or arbitration, nor, to the Knowledge
of Seller, is any such labor strike, labor disturbance, slowdown, work stoppage
or other material labor dispute or arbitration threatened against any Seller;


(iv) No organizational campaign is being conducted or, to the Knowledge of
Seller, contemplated and there is no pending or, to the Knowledge of Seller,
threatened petition before any Governmental Authority or other dispute as to the
representation of any employees of Sellers;


(v) Each employee of Sellers and the Shareholder is an employee “at will” other
than those employees party to employment agreements as disclosed on Schedule
4.18; and


(vi) There are no known claims against Sellers or the Shareholder by employees
or former employees of the Business for unpaid wages or benefits, wrongful
termination, accidental injury or death, sexual harassment or discrimination or
violation of any Governmental Requirement.


(c) Sellers and the Shareholder have complied with, and are currently in
compliance with, all applicable Governmental Requirements relating to any of its
employees or consultants (including any Governmental Requirement of the
Occupational Safety and Health Administration), and neither Sellers nor the
Shareholder has received within the past two (2) years any written notice of
failure to comply with any such Governmental Requirement which has not been
rectified.


(d) Except as set forth on Schedule 4.11(d), neither Sellers nor the Shareholder
has terminated the employment of any employee during the ninety (90) days
preceding the date of this Agreement, excluding voluntary resignation and
termination for cause of the employees so indicated on Schedule 4.11(d).
 
 
 
16

--------------------------------------------------------------------------------

 

 
(e) Each Seller and the Shareholder has complied, and will have complied up to
the Closing, in all material respects with all laws affecting the employment
relationship, including without limitation, the Worker Adjustment and Retraining
Notification Act of 1988, as amended, if applicable.


4.12 Employee Benefits.  With respect to the Employee Benefits:


(a) Schedule 4.12 lists all written or oral (i) “employee benefit plans,” as
defined in Section 3(3) of ERISA whether or not subject to ERISA, (ii) all
employee schemes, programs, policies, contracts and all bonus, incentive, fringe
benefit, profit-sharing, pension or retirement, deferred compensation, stock
bonus, stock purchase, restricted stock, stock option or other equity based
arrangement, medical, life insurance, disability, accident, salary continuation,
severance, accrued leave, vacation, sick pay, sick leave, supplemental
retirement and unemployment benefit plans, programs, arrangements, commitments
and/or practices (whether or not insured) for which Sellers make or are required
to make payments, transfers, or contributions in respect of current or former
officers, directors or employees of Sellers or the Shareholder (with respect to
employees of the Shareholder who work primarily for a Seller), and (iii)
employment, consulting, termination, change in control and severance policies,
plans, programs, contracts or agreements, in each case for active, retired or
former officers, employees or directors of the Business (collectively, “Employee
Benefit Plans”) or with respect to which the Business would reasonably be
expected to incur any liability.


(b) To the Knowledge of Sellers, each Employee Benefit Plan is in compliance
with its terms and the requirements of any applicable Governmental Requirement,
except where the failure to comply will not have a Material Adverse
Effect.  Sellers do not have any commitment to create, modify or terminate any
Employee Benefit Plan and have not communicated to any current or former
employee, officer or director of Seller or the Shareholder any information or
commitment to modify any Employee Benefit Plan or to establish or implement any
other employee retirement benefit or compensation arrangement.


(c) Compliance; Liability
 
(i) No Employee Benefit Plan is subject to Section 412 of the Code or Section
302 or Title IV of ERISA. None of the Purchased Assets is subject to any lien in
favor of, or enforceable by, the Pension Benefit Guaranty Corporation.
 
(ii) No liability has been or is expected to be incurred by Sellers or the
Shareholder under or pursuant to Title I or IV of ERISA or the penalty, excise
tax or joint and several liability provisions of the Code relating to employee
benefit plans that would reasonably be expected, following the Closing, to
become a liability of the Purchasers or of any employee benefit plan established
or contributed to by the Purchasers and, to the Knowledge of Sellers, no event,
transaction or condition with respect to any Employee Benefit Plan has occurred
or exists that would reasonably be expected to result in any such liability to
the Business or, following the Closing, the Purchasers.
 
(iii) Each of the Employee Benefit Plans has been operated and administered in
all material respects in compliance with any applicable Governmental
Requirement, except for any failure so to comply that, individually or together
with all other such failures, has not had and would not reasonably be expected
to result in a material liability or obligation on the part of the Business.
 
(iv) There are no outstanding liabilities of any Seller or the Shareholder with
respect to any labor union-sponsored pension fund or any person employed by a
supplier of any Seller or the Shareholder regarding any labor union-sponsored
pension funds for which either Purchasers may have any liability.
 
(d) No Acceleration of Benefits.  Except as set forth in Schedule 4.12(d), the
consummation of the transactions contemplated by this Agreement will not by
itself entitle any employee, officer or director or former employee, officer or
director or any independent contractor of the Business to severance or similar
pay or accelerate the time of payment or vesting or trigger any payment of
funding (through a grantor trust or otherwise) or compensation or benefits
under, increase the amount payable or trigger any other material obligation
pursuant to, any Employee Benefit Plan.  The consummation of the transactions
contemplated hereby will not (either alone or upon the occurrence of other acts
or events) give rise to any payment or benefit to any employee, officer or
director that will alone or upon the occurrence of additional acts or events
result in any payment that would, constitute an “excess parachute payment”
within the meaning of Section 280G or Section 4999 of the Code or the
regulations promulgated thereunder.
 
(e) Except as set for on Schedule 4.12, neither Sellers nor the Shareholder have
ever maintained or contributed to, or had any obligation to contribute to any,
nor is any Employee Benefit Plan a, “multiple employer plan” (within the meaning
of the Code or ERISA) or any “multiemployer plan” (as defined in Section
4001(a)(3) of ERISA) as a result of which the Purchasers could have any
liability.
 
 
17

--------------------------------------------------------------------------------

 
 
(f) Each Employee Benefit Plan intended to be qualified under Section 401(a) of
the Code and the trust, if any forming apart thereof, is so qualified and has
received a favorable IRS determination letter as to the tax-qualified status of
the plan and trust as to form under Section 501(a) of the Code, and nothing has
occurred since the date of such determination letter that would reasonably be
expected to adversely affect such qualification or tax exempt status.
 
(g) To the Knowledge of Seller, neither any Employee Benefit Plan, nor any other
Person has engaged in a “prohibited transaction” as defined in ERISA Section 406
or Code Section 4975, with respect to such Employee Benefit Plan, for which no
individual or class exemption exists.
 
(h) There are no Proceedings pending or, to the Knowledge of Seller, threatened
(other than routine claims for benefits) with respect to any Employee Benefit
Plan, its related assets or trust, or any fiduciary, administrator or sponsor of
such Employee Benefit Plan.


4.13 Transactions with Related Persons.


(a) Except as set forth on Schedule 4.13, no Related Person is presently, or at
any time during the past two (2) years has been, a party to any transaction with
any Seller, including, without limitation, any Contract (a) providing for the
furnishing of services to or by, (b) providing for the rental or sale of real or
personal property to or from, or (c) otherwise requiring payments to or from
(other than for services as employees of the Business) such Related
Person.  Except as set forth on Schedule 4.13, all such transactions with
Related Persons have been and are on an arms-length basis providing for
substantially the same payment and performance terms as would reasonably be
expected to be negotiated with an independent third party.  Except as set forth
on Schedule 4.13, there is no outstanding amount owing (including pursuant to
any advance, note or other indebtedness instrument) from Sellers to any Related
Person or from any Related Person to Sellers.


(b)           No Related Person, (i) owns, directly or indirectly, and whether
on an individual, joint or other basis, any equity interest in (x) any material
property or asset, real or personal, tangible or intangible, used in or held for
use in connection with or pertaining to the Business other than the Purchased
Assets, or (y) any Person, that is a Supplier, Customer or competitor of the
Business, or (ii) serves as an officer or director of any Person that is a
Supplier, Customer or competitor of the Business.


4.14 Real Property.


(a) Sellers do not, nor have they ever, owned any real property.  Schedule 4.14
contains an accurate and complete list of all leases, subleases and any other
agreements relating to the use or occupancy of real property (collectively, the
“Leases”), including all amendments, supplements and other modifications thereto
to which any Seller is a party or bound or to which the Shareholder is a party
or bound with respect to property used by any Seller in connection with the
Business.  Sellers have delivered true and correct copies of all leases
currently in effect.  Sellers or the Shareholder, as applicable, have good valid
and insurable title to all valid leasehold interests in all leased real property
described in each Lease set forth in Schedule 4.14 (or required to be set forth
in Schedule 4.14), free and clear of any and all Encumbrances such that Sellers
or the Shareholder, as applicable, will, on the Closing Date, convey good, valid
and insurable title to Purchasers.  Each Lease is in full force and effect; all
rents and additional rents due to date on each such Lease have been paid; in
each case, the lessee has been in peaceable possession since the commencement of
the original term of such Lease and is not in default thereunder and no waiver,
indulgence or postponement of the lessee’s obligations thereunder has been
granted by the lessor; and there exists no default or event, occurrence,
condition or act (including the transfer of the Purchased Assets hereunder)
which, with the giving of notice, the lapse of time or the happening of any
further event or condition, would become a default under such Lease.  To the
Knowledge of Seller, the Sellers or the Shareholder, as applicable, have not
violated and are not currently in violation of any of the terms or conditions
under any such Leases in any material respect, and, to the Knowledge of Seller,
all of the covenants to be performed by any other party under any such Lease
have been fully performed.


(b) Current Use.  To the Knowledge of Sellers, the use and operation of the real
property leased by Sellers or the Shareholder, as applicable, in the conduct of
the Business as currently conducted do not violate in any material respect any
Governmental Requirement (except that compliance with Environmental Laws is
covered in Section 4.21), covenant, condition, restriction, easement, license,
permit or agreement or order of any Governmental Authority.
 
(c) Conformance; Proceedings.  Neither Sellers nor the Shareholder (to the
extent it involves the Business) has received any written notice of a pending or
anticipated change in any applicable building, zoning, subdivision and other
land use and similar Governmental Requirement affecting the leased real property
described in the Leases that could reasonably be expected to have or result in a
Material Adverse Effect, or a material adverse effect upon the ownership,
alteration, use, occupancy or operation of the leased real property or any
portion thereof.  No current use by Sellers or the Shareholder, as applicable,
of the leased real property described in the Leases is dependent upon a
nonconforming use or other governmental approval, the absence of which would
materially limit the use, value, occupancy or operation of the leased real
property or other Purchased Assets of the Business.
 
 
 
18

--------------------------------------------------------------------------------

 
 
(d) Condemnation.  Neither Sellers nor the Shareholder (to the extent it
involves the Business) have received any written notice from any Governmental
Authority of any pending, threatened or contemplated condemnation proceeding
affecting the leased real property or any part thereof or of any sale or other
disposition of the leased real property or any portion thereof in lieu of
condemnation.
 
(e) No Option.  Except as set forth on Schedule 4.14(e), neither Sellers nor the
Shareholder (to the extent it involves the Business) own or hold, and have not
granted, and are not obligated, under any option, right of first offer, right of
first refusal or other contractual right to purchase, acquire, lease, sell or
dispose of the leased real property or any portion thereof or interest therein
or any other real property, in each case, except as may be provided in the
Leases.
 
4.15 Insurance.  There is set forth on Schedule 4.15 a list and brief
description of all insurance policies on the date hereof held by the Sellers
with respect to its properties, assets and business, or on which they pay
premiums, including, without limitation, life insurance and title insurance
policies, which description includes the premiums payable by it thereunder
(“Insurance”) and each such policy is currently in full force and effect and
will be as of the Closing Date.  Schedule 4.15 also sets forth, in the case of
any life insurance policy held by the Sellers, the name of the insured under
such policy, the cash surrender value thereof and any loans thereunder.  All
such insurance premiums in respect of such coverage have been paid in full, or
if not due, properly accrued on the Financial Statements.  All claims, if any,
made against the Sellers that are covered by such policies have been, or are
being, settled or defended by the insurance companies that have issued such
policies.  Each Seller is in material compliance with respect to its obligations
under any insurance policy maintained by it, and to Sellers’ Knowledge, no
Seller has ever been denied insurance coverage.  No Seller has any
self-insurance or co-insurance programs.  The insurance policies set forth on
Schedule 4.15 are reasonable and customary for a business of the size and nature
of the Business.


4.16 Accounts Receivable.  All of the Accounts Receivable set forth on Schedule
1.1(b) are bona fide receivables, are reflected on the books and records of
Sellers, arose in the ordinary course of the Business and will be collected in
the ordinary course of the Business consistent with past collection practices at
their full face value net of reserves for doubtful accounts.  There is no right
of offset against any of the Accounts Receivable and no agreement for deduction
or discount has been made with respect to any of the Accounts Receivable other
than ordinary course trade discounts.


4.17 Accounts Payable.  The Accounts Payable reflected on the Financial
Statements have arisen in bona fide arm’s length transactions in the ordinary
course of Business.  Except as set forth on Schedule 4.17, there are no unpaid
invoices or bills representing amounts alleged to be owed by Sellers, or other
alleged obligations of Sellers, which Sellers have disputed or determined to
dispute or refuse to pay.


4.18 Material Contracts.


(a) Schedule 4.18 sets forth a list of all Material Contracts.  “Material
Contracts” means all written or oral Contracts to which any Seller or the
Shareholder (to the extent it involves the Business) is currently a party to or
bound by and that constitute:


(i) Any Contract for the purchase of materials, supplies, goods, services, or
personal property from any supplier or for the furnishing of services to Sellers
that involve future aggregate annual payments by any Seller or the Shareholder
(to the extent it involves the Business) of $25,000 or more;


(ii) Any non-competition agreement, profit-sharing agreement or any other
agreement or obligation which purports to restrict the conduct of any business
by Sellers, or the ability of Sellers to operate in any geographic area;


(iii) Any Contract or plans, including any employment, compensation,
non-competition, non-solicitation, incentive, retirement, loan or severance
arrangements, with any current or former shareholder, director or officer or
current employee of Sellers or the Shareholder (to the extent it involves the
Business).  Sellers and the Shareholder hereby represent and warrant that
neither Sellers nor the Shareholder are a party to any Contracts that provide
for the provision of any severance, benefit or any other payments by Seller to
its former employees;
 
 
19

--------------------------------------------------------------------------------

 


(iv) Any agreement, joint venture, product development, research and
development, partnership, limited liability company or similar agreements or
arrangements involving a sharing of profits, losses, costs or liabilities by
Sellers with any other Person;


(v) Indentures, loan or credit agreements, security agreements and other
agreements and instruments relating to the borrowing or guarantee of money or
extension of credit in any case in excess of $10,000;


(vi) Any standby letter of credit, performance or payment bond, guarantee
arrangement or surety bond of any nature involving amounts in excess of $25,000;


(vii) Other Contracts not in the ordinary course of business;


(viii) Any Contract for the sale or lease of any of the assets of Sellers
outside the ordinary course of the Business or for the grant to any Person of
any preferential rights to purchase or lease any of their assets;


(ix) Any Contract pursuant to which the transactions contemplated by this
Agreement would amend or modify such Contract, or would trigger the payment of
revenues or fees to the counterparty of such Contract;


(x) Any Contract (A) relating to the acquisition, issuance, voting,
registration, sale or transfer of any securities, (B) providing any Person with
any preemptive right, right of participation, right of maintenance or any
similar right with respect to any securities, or (C) providing Sellers with any
right of first refusal with respect to, or right to repurchase or redeem, any
securities;


(xi) Any Contract imposing any confidentiality obligation on Sellers or
containing “standstill” or similar provisions (A) to which any Governmental
Authority is a party or under which any Governmental Authority has a right or
obligation, or (B) directly or indirectly benefiting any Governmental Authority
(including any subcontract or other contract between Sellers and any contractor
or subcontractor to any Governmental Authority); or


(xii) Any Contract or arrangement to allocate, share or otherwise indemnify for
Taxes.


(b) Except as set forth on Schedule 4.18, (i) each Material Contract is, to the
Knowledge of Sellers and the Shareholder, valid and binding on each Seller or
the Shareholder, as applicable, and, to the Knowledge of Sellers and the
Shareholder, each other party thereto, and is in full force and effect, except
where such failure to be valid and binding or to be in full force and effect
would not, individually or in the aggregate, have a Material Adverse Effect;
(ii) Sellers and the Shareholder and, to the Knowledge of Sellers and the
Shareholder, each other party thereto, have performed all material obligations
required to be performed by it to date under each Material Contract, except
where such failure to perform would not result in a Material Adverse Effect; and
(iii) no Seller nor the Shareholder nor, to the Knowledge of Sellers or the
Shareholder, any other party thereto, has violated or defaulted in any material
respect or terminated or given or received notice of, any material violation or
default or any termination under or non-renewal of (nor, to the Knowledge of
Sellers or the Shareholder, does there exist any condition which with the
passage of time or the giving of notice or both would result in such a
violation, default, termination or non-renewal under) any Material Contract,
except where such violation or default would not individually or in the
aggregate, have a Material Adverse Effect.  Sellers have provided, or made
available, to Purchasers true and correct copies of each Material Contract.
 
 
 
20

--------------------------------------------------------------------------------

 

 
4.19 Customers.  No Customer of the Business has informed Sellers that it
intends to terminate or materially reduce its relationship with Sellers, and to
the Knowledge of Sellers there are no material problems or disputes with any
Customer of the Business.  To the Knowledge of Sellers, Sellers have good
business relationships with each of their Customers.  Except as set forth on
Schedule 4.19, Sellers do not expect that the consummation of a sale of the
Purchased Assets will, or is likely to, disrupt the existing relationships with
any Customer of the Business.


4.20 Suppliers.  No Supplier of the Business has informed Sellers that it
intends to terminate or materially reduce its relationship with Sellers, and to
the Knowledge of Sellers, there are no material problems or disputes with any
Supplier of the Business.  To the Knowledge of Sellers, Sellers have good
business relationships with each of their Suppliers.  Except as set forth on
Schedule 4.20, Seller believes that the consummation of a sale of the Purchased
Assets will not, or is unlikely to, disrupt the existing relationships with any
Supplier of the Business.


4.21 Environmental.  Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect:


(a) Sellers are, and at all times Sellers have been, in compliance with all
applicable Environmental Laws with respect to the Purchased Assets and the
operation of the Business and have obtained and are in compliance with all
applicable material environmental Permits with respect to the Business or the
Purchased Assets.  Sellers have not received any written communication, whether
from a Governmental Authority, citizens group, employee or otherwise, alleging a
violation, liability or potential liability, that the Business is not in such
compliance, and, to the Knowledge of Seller, there are no past or present
actions, activities, circumstances, conditions, events or incidents that are
reasonably likely to prevent or interfere with such compliance in the future.


(b) There is no Environmental Claim pending or, to the Knowledge of Seller,
threatened, against Sellers.  All Hazardous Substances at any time used,
generated or disposed of by the Sellers have been disposed of in accordance with
Environmental Laws.


(c) There are no past or present actions, omissions, activities, circumstances,
conditions, events or incidents, including, without limitation, the Release or
presence of any Hazardous Substances, which could form the basis of any
Environmental Claim against Sellers.


(d) Seller has made available to Purchasers true, complete and correct copies
and results of any reports, studies, analyses, tests or monitoring possessed by
Sellers pertaining to Hazardous Substances in, on, beneath or adjacent to any
property or assets currently or formerly owned, operated, occupied or leased or
used in connection with the Business, or regarding Sellers’ compliance with
applicable Environmental Laws.


(e) The transactions contemplated hereunder require no notice or approval from
any Governmental Authority with jurisdiction over the environment in order to
transfer control in any environmental Permit.


(f) The transactions contemplated hereunder are not subject to compliance with
the New Jersey Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et seq.
(“ISRA”).  No premises occupied by either Seller is an “industrial
establishment” as defined in ISRA.


4.22 Absence of Certain Changes.  From April 30, 2012 to the date hereof, except
as set forth on Schedule 4.22, disclosed in the Financial Statements or
otherwise contemplated by this Agreement, Sellers and the Shareholder have
conducted the Business in all material respects in the ordinary course and
consistent with past practice and there has not been:


(a) Any material loss, damage or destruction to, or any material interruption in
the use of, any of the assets of any Seller (whether or not covered by
insurance) that constitutes a Material Adverse Effect;


(b) Any change in the business, financial condition or operations of any Seller
that has had a Material Adverse Effect;


(c) Any change relating to employees, including, without limitations, any
increase in the compensation, granting of bonuses payable or to become payable
by any Seller or the Shareholder, hiring new employees except in the ordinary
course of the Business consistent with past practice;
 
 
21

--------------------------------------------------------------------------------

 


(d) Except in the ordinary course of Business, any sale or transfer or other
disposition by any Seller of any assets, Tangible Personal Property or
Intellectual Property, any mortgage or pledge or creation of any Encumbrance
relating to any such property, any lease of equipment or any cancellation of any
debt or claim;


(e) Any change of the methods of accounting or accounting practices, business or
manner of conducting business of Sellers or any other event or development that
has had, or would have individually or in the aggregate, a Material Adverse
Effect;


(f) Any other transaction not in the ordinary course of the Business or not
otherwise consistent with the past practices of Sellers;


(g) any material transactions with Affiliates of Sellers, including without
limitation the Shareholder, relating to the Business or the Purchased Assets,
which are not listed on Schedule 4.22 hereto;


(h) any waiver by Sellers of any right of material value;
 
(i) any acquisition by Sellers of all of any part of the assets, properties,
capital stock or business of any other Person;
 
(j) any material change by Sellers to its business policies regarding
advertising, marketing, pricing, sales or returns;
 
(k) any material expenditures by Sellers in connection with the Business, except
in the ordinary course of the Business;
 
(l) any incurrence by Sellers of any material debt in connection with the
Business, except in the ordinary course of the Business; and
 
(m) any dividend or distribution declared or paid on the capital stock of either
Seller.
 
4.23 Inventories.  Except as set forth on Schedule 4.23, (a) the Inventory is in
the physical possession of Sellers, and (b) none of the Inventory is pledged as
collateral or held on consignment by others.  The Inventory has been, determined
and valued on a first-in first-out basis (but not in excess of net realizable
value), in accordance with GAAP, applied on a basis consistent with the
Financial Statements.  The Inventory was acquired or produced by Sellers in the
ordinary course of the Business.  Except as reflected in the reserve for
unsalable or obsolete inventory reflected in the Financial Statements, the
Inventory is good and merchantable and is of a quality and quantity presently
useable and salable by Seller in the ordinary course of the Business consistent
with past practice, except for such failures of inventory to meet standards or
requirements as would not, individually or in the aggregate, have a Material
Adverse Effect.


4.24 Deposits. Attached as Schedule 4.24 is a true, correct and complete list of
all Deposits of Seller as of the date hereof, setting forth the amount of each
Deposit.
 
4.25 Backlog.  The value of the Sellers’ sales order backlog has not materially
decreased since May 8, 2012.
 
4.26 No Brokers.  Sellers have not entered into any agreement, arrangement or
understanding with any Person which will result in any obligation by Purchasers
to pay any finder’s fee, brokerage commission or similar payment in connection
with the transactions contemplated by this Agreement.


4.27 Disclosure.  The inclusion of any item on any Disclosure Schedule shall
constitute disclosure for all purposes under this Agreement and all such
information is deemed to be fully disclosed to the Purchaser, and shall not be
construed as an indication of the materiality or lack thereof of such item.


4.28 No Untrue Statement. None of the representations and warranties made by any
Seller and/or the Shareholder pursuant to this Agreement contain any untrue
statement of material fact or omits to state a material fact necessary, in light
of the circumstance under which it was made, in order to make any such
representation not misleading in any material respect.
 
 
22

--------------------------------------------------------------------------------

 


ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PURCHASERS


Except as set forth under the corresponding section of the Disclosure Schedules,
which Disclosure Schedules shall be deemed a part hereof and shall qualify any
representation, warranty or otherwise made herein to the extent of the
disclosure contained in the corresponding section of the Disclosure Schedules,
each Purchaser represents and warrants to the Sellers, and acknowledges that
such representations and warranties are material inducements to the Sellers
entering into this Agreement, as follows:


5.1 Organization and Good Standing.  Such Purchaser is duly organized, validly
existing and in good standing under the laws of the state in which it is
incorporated. Such Purchaser has full corporate power and authority to conduct
its business as presently being conducted and to own, operate and lease its
properties and assets therein and to execute and deliver this Agreement, to
purchase the Purchased Assets which it is purchasing from the Sellers and to
consummate the transactions contemplated by this Agreement.


5.2 Power and Authority; Binding Effect.  Each Purchaser has all necessary power
and authority and has taken all action necessary to authorize, execute and
deliver this Agreement and the Transaction Documents, to consummate the
transactions contemplated by this Agreement and the Transaction Documents, and
to perform its obligations under this Agreement and Transaction Documents.  Each
Purchaser has delivered to Sellers copies of all resolutions of such Purchaser’s
board of directors and/or shareholders with respect to the transactions
contemplated by this Agreement and the Transaction Documents, certified by the
Secretary of such Purchaser, in form reasonably satisfactory to counsel for
Sellers.  No other action on the part of such Purchaser is required to authorize
the execution and delivery of this Agreement and to consummate the transactions
contemplated hereby.  This Agreement and the Transaction Documents have been
duly executed and delivered by such Purchaser and constitutes a legal, valid and
binding obligation of such Purchaser, enforceable in accordance with its terms,
except as such enforcement may be limited by the Enforceability Limitations.


5.3 No Conflict or Violation.  Neither the execution, delivery and performance
of this Agreement or the Transaction Documents by such Purchaser, nor the
consummation of any of the transactions contemplated by this Agreement or the
Transaction Documents do, or will, directly or indirectly (with or without
notice or lapse of time or both), (i) contravene, violate or conflict with such
Purchaser’s Charter Documents, (ii) result in any breach of violate or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, terminate or cancel or give to others any rights
of termination, acceleration or cancellation of (with or without notice or lapse
of time or both), any contract, agreement, indenture or other instrument to
which such Purchaser is a party, or (iii) result in the creation of an
Encumbrance of any nature whatsoever on any of the properties of such Purchaser,
or (iv) result in the termination of any license, franchise, lease or permit to
which such Purchaser is a party.


5.4 Consents and Approvals.  No consent, approval or authorization of, or
declaration, filing or registration with, any Person is required to be made or
obtained by such Purchaser in connection with the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement, which consent, authorization or approval,
declaration, filing or registration has not been obtained or made on the date
hereof.


5.5 No Proceedings.  There is no Proceeding pending or, to the knowledge of such
Purchaser, threatened against, relating to or affecting in any adverse manner
the transactions contemplated by this Agreement.


5.6 No Brokers.  Such Purchaser has not entered into any agreement, arrangement
or understanding with any Person which will result in the obligation to pay any
finder’s fee, brokerage commission or similar payment in connection with the
transactions contemplated by this Agreement.


5.7 No Other Agreements.  Except as set forth on Schedule 5.7, such Purchaser
has not entered into any agreement, arrangement, promise or understanding with
any Seller or with any of Seller’s current or former employees, agents,
Representatives or Related Persons, which may or will result in the remittance
of any fee, commission, consideration, compensation, equity, security,
“kickback”, or remuneration of any nature to such persons, directly or
indirectly, in connection with the transactions contemplated by this Agreement.


5.8 Insurance.  Such Purchaser has begun the process of obtaining insurance
binders and will use its best efforts to have its insurance policies in place as
soon as practicable following the Closing.  Purchasers shall present Sellers
with copies of said policies upon receipt thereof.


5.9 Patriot Act.  Such Purchaser certifies that neither such Purchaser nor any
of its Affiliates has been designated, and is not owned or controlled, by a
“suspected terrorist” as defined in Executive Order 13224.  Such Purchaser
hereby acknowledges that the Sellers seek to comply with all applicable laws
concerning money laundering and related activities.  In furtherance of those
efforts, such Purchaser hereby represents, warrants and agrees that:  (i) none
of the Purchase Price paid or will be paid to the Sellers has been or shall be
derived from, or related to, any activity that is deemed criminal under United
States law; and (ii) no contribution or payment by such Purchaser or any of its
Affiliates to the Sellers or Shareholder, to the extent that they are within
such Purchaser’s and/or its Affiliates’ control shall cause the Sellers or the
Shareholder to be in violation of the United States Bank Secrecy Act, the United
States International Money Laundering Control Act of 1986 or the United States
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001.  Such Purchaser agrees to provide Sellers and the Shareholder any
additional information regarding such Purchaser or any of its Affiliates that
the Sellers or the Shareholder reasonably request to ensure compliance with all
applicable laws concerning money laundering and similar activities.
 
 

 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE 6
COVENANTS AND AGREEMENTS


Sellers and Purchasers each covenant and agree with the other as follows:


6.1 Consents.  Subject to Section 6.2(a) below, between the date of this
Agreement and the Closing Date, the Parties will cooperate with each other in
obtaining the consents identified in Schedule 6.1 to this Agreement.


6.2 Cooperation.


(a) Subject to the terms and conditions of this Agreement, each Party shall each
use its respective commercially reasonable efforts, in good faith, to take or
cause to be taken all action reasonably necessary or desirable on its part so as
to permit consummation of the transactions contemplated by this Agreement on or
at the earliest reasonably practicable date including, without limitation, (i)
to authorize, approve or permit the full and complete sale, conveyance,
assignment or transfer of Purchased Assets, free and clear of any Encumbrances,
and (ii) any consents or approvals of third persons as contemplated by Section
6.1, above.  Without limiting the generality of the foregoing, subject to the
terms and conditions of this Agreement, each Party shall cooperate and take such
action and execute such other and further documents and instruments of transfer
and assumption as reasonably may be requested from time to time after the
Closing Date by any other Party to carry out the transfer of the Purchased
Assets and the Business as contemplated by and otherwise effectuate the terms
and provisions and intent of this Agreement.  Subject to the terms and
conditions of this Agreement, no Party hereto shall knowingly take or fail to
take any action that would substantially impair the prospects of, or materially
delay, completing the transactions contemplated by this Agreement.


(b) Unless prohibited by applicable law, Sellers or the Shareholder, as
applicable, shall give prompt notice to Purchasers, and Purchasers shall give
prompt notice to Sellers, of (i) the occurrence, or failure to occur, of any
event known to it which occurrence or failure would be reasonably likely to
cause any representation or warranty contained in this Agreement to be untrue or
inaccurate at any time from the date hereof to the Closing Date such that the
conditions set forth in Section 7.1 or Section 8.1, as applicable, would not be
met if such failure to be true or accurate were to occur or be continuing on the
Closing Date, and (ii) any material failure of any Party known to such Party, as
the case may be, to comply with or satisfy any covenant, condition or agreement
to be complied with or satisfied by it hereunder, and each Party shall use
commercially reasonable efforts to remedy such failure.


(c) In the event that this Agreement is terminated without the transactions
contemplated hereby having been consummated, upon the request of Sellers,
Purchasers will and will cause their Representatives to promptly redeliver or
cause to be redelivered, all copies of documents and information furnished by
Sellers, as the case may be, or their Representatives to such Party and their
Representatives in connection with this Agreement or the transactions
contemplated hereby and destroy or cause to be destroyed all notes, memoranda,
summaries, analyses, compilations and other writings related thereto or based
thereon prepared by Purchasers or their Representatives.


(d) Each Party shall provide and shall request its auditors to provide the other
Party with such historical financial information regarding it (and related audit
reports and consents) as the other Party may reasonably request for disclosure
purposes under the Securities Laws.


6.3 Press Releases.  Sellers and Purchasers shall agree with each other in
writing prior to Closing as to the form and substance of any press release
related to this Agreement, and shall consult each other as to the form and
substance of other public disclosures related thereto; provided, however, that
nothing contained herein shall prohibit either Party, following notification to
the other Party or after the Closing, from making any disclosure which is
required by any Governmental Requirement.


6.4 Actions Pending the Closing.


(a) From the date hereof until the Closing Date, and except as otherwise
provided for by this Agreement, or consented to or approved by Purchasers,
Sellers and the Shareholder shall operate the Business in the ordinary course
and shall use commercially reasonable efforts to maintain intact and preserve in
all material respects Sellers’ business organization, the Purchased Assets,
their properties, the Business and their relationships with Customers,
Suppliers, employees and other Persons in the usual, regular and ordinary course
in substantially the same manner as heretofore conducted.  Sellers shall
promptly notify Purchasers of any material changes to the Business, or Sellers’
operations, financial position, assets or prospects.


(b) Without limiting the generality of Section 6.4(a), above, from the date
hereof until the Closing Date, Sellers shall not, except with the prior written
consent of Purchasers and except as expressly contemplated or permitted by this
Agreement:
 
 
24

--------------------------------------------------------------------------------

 


    (i) carry on the Business other than in the usual, regular and ordinary
course in substantially the same manner as heretofore conducted;


(ii) incur any indebtedness in an amount greater than $25,000 other than in the
ordinary course of the Business;


(iii) amend their Charter Documents;


(iv) waive or release any material right or cancel or compromise any material
debt or claim;


(v) liquidate or sell or dispose of any Purchased Assets or acquire any material
assets other than inventory in the usual, regular and ordinary course in
substantially the same manner as heretofore conducted;


(vi) increase the rate of compensation of, pay or agree to pay any bonus to, or
provide any other employee benefit or incentive to, any of their directors,
officers or employees or directors, officers or employees of the Shareholder
providing services to either Seller, except in a manner consistent with past
practice or as required by law or contractual obligation in effect as of the
date hereof;


(vii) knowingly take any action, or knowingly fail to take any action, that
would render any representation, warranty, covenant or agreement in this
Agreement inaccurate or breached such that the conditions in Section 8.1 or
Section 8.2 will not be satisfied; or


(viii) agree or consent to do any of the foregoing.


6.5 Sellers’ Employees.


(a) After the Closing Date (or as soon thereafter as may be practicable),
Purchasers shall (i) honor the terms of the existing employment agreements with
Brian Fortier (“Fortier”) and Tony Ambrosino (“Ambrosino”), which agreements are
being assumed by the Purchasers, and (ii) offer employment to substantially all
of Sellers’ employees on such terms and conditions (including benefits) as may
be determined by Purchasers in their reasonable discretion but which in the
aggregate shall be comparable to the terms and conditions under which such
Sellers’ employees were employed prior to the Closing Date. Notwithstanding
anything herein to the contrary, this Section 6.5 shall not be construed to
limit the ability of Purchasers to terminate the employment of any employee at
any time for any reason or to review employee benefits programs from time to
time and to make such changes as they deem appropriate.
 
(b) Sellers and the Shareholder will use all reasonable efforts to facilitate
the transfer of the Sellers’ employees to Purchasers, including Fortier and
Ambrosino, and will waive, or cause to be waived, any non-competition,
non-solicitation or non-disclosure or similar obligations any such employee
granted to or for the benefit of the Sellers or any other agreement, arrangement
or provision that would restrict the activities in which such employees could
engage in connection with their employment by the Purchasers.  Notwithstanding
any provision of this Agreement, nothing herein shall confer on any employee any
right to continued employment, except as may be provided by law.
 
 
 
25

--------------------------------------------------------------------------------

 
 
(c) Seller and the Shareholder, as applicable, shall remain fully responsible
for any severance, benefits, costs or liabilities arising out of the termination
of any of its employees on or prior to the Closing Date.  Seller and the
Shareholder, as applicable, shall also remain fully responsible for any
benefits, cost or liabilities incurred or accrued prior to the Closing with
respect to each employee that may be retained by Purchasers.
 
6.6 Lease Assignment.  At Closing, subject to Section 3.4, the Sellers and the
Shareholder, as applicable, shall execute and deliver to Purchasers an
assignment of the Leases which shall include the applicable Landlord’s consent
and estoppel, executed by such landlord and dated the Closing Date, in such form
and with such terms as are reasonably acceptable to Purchasers (collectively,
the “Lease Assignments”).


6.7 Non-Competition and Confidentiality.


(a) In consideration of the Purchase Price and Purchasers’ covenants set forth
in this Agreement, each Seller and Shareholder agrees that, for the period
beginning on the Closing Date and ending five (5) years thereafter, it will not
directly or indirectly, participate, engage in any business or activity which
is, Directly Competitive with the Business.


(b) For a period of five (5) years beginning on the Closing Date, each Seller
and the Shareholder shall not in any manner, directly, indirectly, individually,
in partnership, jointly or in conjunction with any Person, (i) recruit or
solicit or attempt to recruit or solicit, on its behalf or on behalf of any
other Person, any employee of the Purchasers or an Affiliate of the Purchasers,
as an employee or consultant; (ii) encourage any Person (other than a Purchaser
or an Affiliate of a Purchaser) to recruit or solicit any employee of a
Purchaser or an Affiliate of a Purchaser; (iii) otherwise encourage any employee
of a Purchaser or an Affiliate of a Purchaser to discontinue his or her
employment by a Purchaser or an Affiliate of a Purchaser; (iv) solicit any
customer of a Purchaser, Sellers or an Affiliate of any Party who is or has been
a customer on or prior to the Closing Date for the purpose of providing,
distributing, marketing or selling products or services similar to those sold or
provided by the Purchasers; or (v) persuade or attempt to persuade any customer
or supplier of a Purchaser or an Affiliate of a Purchaser to terminate or modify
such customer’s or supplier’s relationship with a Purchaser or an Affiliate of a
Purchaser.


(c) Each Seller and the Shareholder acknowledges that the covenants contained in
this Section 6.7 were a material and necessary inducement for the Purchasers to
agree to the transactions contemplated by this Agreement and that the Sellers
realized significant monetary benefit, directly or indirectly, from these
transactions, and that a violation of any of the terms of this Section 6.7 will
cause irreparable and continuing damage to Purchasers, the amount of which will
be impossible to estimate or determine and which cannot be adequately remedied
by an action at law.  Therefore, the Purchasers shall have the right to seek an
injunction, restraining order or other equitable relief, including, without
limitation, specific performance, from any court of competent jurisdiction
without posting a bond or similar security in the event of any breach or
attempted breach of this Section 6.7, and each Seller and Shareholder hereby
consents to the granting by any court of an injunction or other equitable
relief, without the necessity of actual monetary loss being proved, in order
that the breach or threatened breach of such provisions may be effectively
restrained.  The rights and remedies provided by this Section 6.7 are cumulative
and in addition to any other rights and remedies which Purchasers may have
hereunder or at law or in equity or otherwise.


(d) Each Seller and the Shareholder agrees that it shall not, and it shall take
all commercially reasonable efforts to cause its directors, officers, employees
and shareholders and their Affiliates to not, use for itself or others, or
publish, disclose or otherwise reveal or divulge, any Confidential Information
(as such term is defined below).  Each Seller and the Shareholder shall, and
shall take all commercially reasonable efforts to cause its directors, officers,
employees and shareholders and their Affiliates to, (1) maintain all
Confidential Information in the strictest confidence and keep the same secret
using at least the same degree of care as it uses for its personal confidential
information, (2) retain all Confidential Information in trust in a fiduciary
capacity for the sole and absolute benefit of the Purchasers, and (3) refrain
from using or allowing to be used any Confidential Information for its own
benefit or for the benefit of any third party, provided, however, that in the
event disclosure of Confidential Information is requested (i) by a Governmental
Authority under color of law or applicable regulation, (ii) pursuant to subpoena
or other compulsory process, or (iii) otherwise as may be required by law, each
such Seller and the Shareholder, to the extent lawfully possible, will (X) give
the Purchasers at least five (5) days prior written notice before its
disclosure, and (Y) provide the Purchasers with copies of any written responsive
materials. For purposes of this Agreement, “Confidential Information” shall mean
non-public information concerning the financial data, strategic business plans,
product development (or other proprietary product data), Customer Lists,
customer information, Supplier Lists, supplier information, costs, pricing,
materials, supplies, venders, products, services, information relating to
governmental relations, discoveries, practices, processes, methods, marketing
plans, Intellectual Property and other material non-public, proprietary and
confidential information of each Seller and the Shareholder relating to the
Business or the Purchased Assets, that, in any case, is not otherwise generally
available to the public and has not been disclosed by the Purchasers to others
not subject to confidentiality agreements.  Confidential information does not
include information that (i) is already known to a Seller and/or the Shareholder
on a non-confidential basis at the time of disclosure to such Seller and/or the
Shareholder; (ii) becomes known to a Seller and/or the Shareholder from a source
other than Purchasers, provided, that, to the Knowledge of the Sellers and
Shareholder, such source has not entered into a confidentiality agreement with
either Purchaser with respect to such information or obtained the information
from an entity or Person who is a party to a confidentiality agreement with
either Purchaser, and without a breach of this Agreement or without a breach of
duty owed by any other Person or entity to either Purchaser; (iii) is proven by
competent evidence by a Seller and/or the Shareholder that it was independently
conceived or discovered by such Seller and/or the Shareholder without reference
to or use of the Confidential Information; or (iv) has become publicly known and
made generally available through no wrongful act of a Seller and/or the
Shareholder.
 
 
26

--------------------------------------------------------------------------------

 


(e) In case any one or more of the terms or provisions contained in this Section
6.7 shall for any reason be held invalid, illegal or unenforceable, such
invalidity, illegality or unenforceability shall not affect any other terms or
provisions hereof, but such term or provision shall be deemed modified or
deleted as or to the extent required by applicable law, and such modification or
deletion shall not affect the validity of the other terms or provisions of this
Section 6.7 or any other terms or provisions of this Agreement.  In addition, if
any one or more of the restrictions contained in this Section 6.7 shall for any
reason be held to be unreasonable with regard to time, duration, geographic
scope or activity, the parties contemplate and hereby agree that such
restriction shall be modified and shall be enforced to the extent compatible
with applicable law.


6.8 Access to Records and Personnel.


(a) For a period of six (6) years after the Closing Date, Sellers and
their  Representatives will have reasonable access to (including the right to
make copies of) all Business Records, including, without limitation, books and
records of Sellers transferred to Purchasers hereunder, relating to the
Purchased Assets or the Business prior to the Closing Date and to all former
employees of Sellers having knowledge with respect thereto, to the extent that
such access may reasonably be required in connection with matters relating to
(i) liabilities of Sellers not assumed by Purchasers hereunder, (ii) all matters
as to which Sellers are required to provide indemnification under this
Agreement, or (iii) the preparation of any Tax Returns required to be filed by
Sellers with respect to any periods prior to the Closing.  Such access will be
afforded by Purchasers upon receipt of reasonable advance notice and during
normal business hours, provided such access does not unduly disrupt Purchasers’
normal business operations.  Sellers will be solely responsible for any costs or
expenses incurred by it pursuant to this Section 6.8(a).  If Purchasers wish to
dispose of any of such Business Records, including, without limitation, books
and records, prior to the expiration of the six-year period, Purchasers shall,
prior to such disposition, give Sellers 90 days’ written notice, at the expense
of Sellers, to segregate and remove such books and records as Sellers may
select.


(b) For a period of six (6) years after the Closing Date, Purchasers and their
Representatives will have reasonable access to (including the right to make
copies of) all of the Business Records, including, without limitation, books and
records relating to the Purchased Assets or the Business which Sellers or any of
their Representatives are permitted to retain after the Closing Date.  Such
access will be afforded by Sellers and their Representatives upon receipt of
reasonable advance notice and during normal business hours.  Purchasers will be
solely responsible for any costs and expenses incurred by it pursuant to this
Section 6.8(b).  If Sellers or their Representatives wish to dispose of any of
such Business Records, including, without limitation, books and records, prior
to the expiration of such six-year period, it shall, prior to such disposition,
give Purchasers 90 days’ written notice, at Purchasers’ expense, to segregate
and remove such books and records as Purchasers may select.
 
6.9 Continuation Health Care Coverage.  On and after the Closing, Sellers will
make available to all Qualified Individuals (as hereafter defined) COBRA
continuation health coverage.  Sellers also will notify any Qualified Individual
of his or her right to obtain COBRA continuation health coverage from
Sellers.  For purposes of this Section 6.9, “Qualified Individual” means any
employee or qualified beneficiary of Seller who, prior to the date of Closing or
as a result of the transactions contemplated under this Agreement, has or had
incurred a Qualifying Event (as defined by COBRA) and who has elected, or may
elect to have COBRA continuation coverage.


6.10 Collection of Delinquent Receivables.  On the sixtieth (60th) day following
the Closing Date (the “Return Date”), Purchasers shall have the right to return
to Sellers, and Sellers shall have the obligation to purchase from Purchasers,
any Delinquent Receivables selected by Purchasers to be returned (the “Returned
Receivables”), for an amount equal to the face value thereof.  The aggregate
repurchase price for such Returned Receivables shall be paid to Purchasers from
the Escrowed Funds; provided, however, if any amounts due to the Purchasers
exceed the amount of Escrowed Funds, such excess shall be paid to the Purchasers
by the Sellers within three (3) days by wire transfer, cashier’s check or
certified check.  For ninety (90) days subsequent to the Return Date, Sellers
hereby grant to Purchasers the exclusive right, on their behalf, to collect on
any of the Returned Receivables.  Purchasers shall be entitled to receive a
commission of 10% (the “Commission”) on any monies collected with respect to any
such Returned Receivables.  Purchasers shall promptly remit any such funds
received to Sellers, minus the Commission, as promptly as possible, but not more
than five (5) business days after receipt.  Any funds held by the Purchasers
beyond the permitted five (5) business day period shall accrue interest at the
rate of ten percent (10%) per annum until payment is received by the Sellers. 
The Sellers and the Sellers’ accountant shall have access upon reasonable prior
notice during normal business hours to inspect and make and retain copies of
Purchasers’ relevant books and records relating to the Returned Receivables for
the purpose of ascertaining Purchasers’ compliance with this Section 6.10.
 
 
27

--------------------------------------------------------------------------------

 


6.11 Cooperation in Litigation and Taxes. Sellers and the Shareholder shall
provide the Purchasers, and the Purchasers shall provide the Sellers, with such
cooperation as may reasonably be requested in connection with (a) the defense of
any Proceeding relating to the Purchased Assets or the Business whether existing
on the Closing Date or arising thereafter out of, or relating to, an occurrence
or event happening on or prior to the Closing Date, or (b) Taxes relating to the
Purchased Assets or the Business.


6.12 Accounts Receivable and Accounts Payable.   At the Closing, all of the
Accounts Receivable as of the Closing Date shall become the sole property of the
Purchasers. All of Sellers’ and the Shareholder’s accounts payable as of the
Closing Date shall remain the sole property and/or liability of Sellers and the
Shareholder, except for the Accounts Payable, which the Purchasers are expressly
assuming.  Within two (2) business days after the Closing Date, Purchasers and
Sellers shall jointly notify all Customers who have an outstanding balance with
Sellers as of the Closing Date that all payments with respect thereto shall be
paid directly to the Purchasers.  All monies received by Sellers on or
subsequent to the Closing Date for services rendered or products or goods
delivered or provided on or prior to the Closing Date or arising from the
Purchasers’ ownership and operation of the Purchased Assets until the Closing
shall be held by Sellers for the benefit of the Purchasers and paid over to the
Purchasers within five (5) business days of receipt.  Sellers shall hold all
such funds as a fiduciary for the Purchasers and shall safeguard and transfer
such funds to the Purchasers, together with all statements and supporting
documentation, within the time limitations established hereby.  Any funds held
by the Sellers beyond the permitted five (5) business day period shall accrue
interest at the rate of ten percent (10%) per annum until payment is received by
the Purchasers.  The Purchasers and the Purchasers’ accountant shall have access
upon reasonable prior notice during normal business hours to inspect and make
and retain copies of Sellers’ relevant books and records relating to the
Accounts Receivables for the purpose of ascertaining Sellers’ compliance with
this Section 6.12.


6.13 Licenses and Permits. Sellers shall use its commercially reasonable best
efforts to assist the Purchasers in obtaining licenses and the Permits to
conduct the Business, if and to the extent necessary.
 
6.14 Transition.  For ninety (90) days following the Closing, Sellers and the
Shareholder shall use their commercially reasonable efforts, at no cost to
Sellers and the Shareholder, to encourage Sellers’ Customers, clients,
Suppliers, and other business associates to maintain the same business
relationships with Purchasers after the Closing as they maintained with Sellers
prior to the Closing.  Within two (2) business days following the Closing Date,
Sellers and Purchasers jointly shall deliver a letter to each of Sellers’
Customers, clients, Suppliers, and other business associates notifying them of
the change in the ownership of the Business and Purchased Assets, and that all
correspondence and payments relating to the Business shall thereafter be
delivered to the Purchasers.  Sellers and the Shareholder will refer to
Purchasers all customer inquiries and customer prospects relating to the
Business of Sellers, including those received through Sellers’ or the
Shareholder’s website.  Sellers and the Shareholder agree to use their best
efforts to take such actions as may be necessary to entitle Purchasers to use
Sellers’ telephone and facsimile numbers, marketing collateral materials and
business forms.  Sellers and the Shareholder agree to provide access to Sellers’
Microsoft Exchange Servers to provide such services currently provided by
Shareholder or its Affiliates to Sellers, including, but not limited to remote
email access and remote access to the accounting software systems as currently
provided to Sellers, and to forward to the Purchasers any mail or e-mails
received by them after the Closing that relate to the Purchased Assets, the
Assumed Liabilities or the operation of the Business after the Closing or
otherwise properly relates to the Purchasers and not the Sellers. The Purchasers
agree to forward to Sellers any mail or e-mails received by the Purchasers after
the Closing that relate to the Excluded Assets or the Excluded Liabilities or
otherwise properly relates to the Sellers and/or the Shareholder and not the
Purchasers.
 
6.15 Sellers’ Existence.  Until the Sellers and the Shareholder have fully
satisfied their obligations pursuant to this Agreement, Sellers and the
Shareholder shall continue to validly exist as corporations, in good standing
under the laws of the states of their incorporations, and the Sellers and the
Shareholder shall take all necessary action, including the payment of any filing
and other fees to maintain such existence.
 
6.16 Exclusivity.
 
(a) From the date hereof until the earlier of (i) the Closing Date, or (ii) the
termination of this Agreement, Sellers and the Shareholder, and their
Representatives, officers, directors and shareholders shall not, directly or
indirectly, engage in any negotiations concerning, or provide any Confidential
Information or data to, or have any discussions with, any Person relating to a
proposed sale and purchase of the Business or the Purchased Assets (a “Potential
Acquisition”), or otherwise knowingly encourage or facilitate any effort or
attempt to make or implement a Potential Acquisition.
 
(b) Sellers and the Shareholder shall immediately cease and cause to be
terminated any existing activities, discussions or negotiations with any Person
conducted heretofore with respect to any Potential Acquisition.  Sellers and the
Shareholder agree that they will take the necessary steps to promptly inform
its/their Representatives of the obligations undertaken in this Section 6.16.
 
 
 
28

--------------------------------------------------------------------------------

 
 
ARTICLE 7
CONDITIONS TO OBLIGATIONS OF SELLERS


The obligations of Sellers and the Shareholder to deliver the Purchased Assets
and to consummate the transactions contemplated by this Agreement are subject to
the satisfaction, on or prior to the Closing Date, of each of the following
conditions (any of which, in Sellers’ absolute and sole discretion, may be
waived in whole or in part without impairing or affecting any right of
indemnification or other right or remedy under this Agreement):


7.1 Representations and Warranties.  The representations and warranties of
Purchasers set forth in Article 5 hereof shall be true and correct in all
material respects as of the date of this Agreement and as of the Closing Date as
though made on and as of the Closing Date (or on the date when made in the case
of any representation and warranty which specifically relates to an earlier
date), except as otherwise contemplated by this Agreement or consented to in
writing by Sellers.


7.2  Covenants.   Purchasers shall have in all material respects performed all
obligations and complied with all covenants required by this Agreement to be
performed or complied with at or prior to the Closing Date.


7.3 No Proceedings.  No Proceeding will be pending, threatened or anticipated
against Purchasers or Sellers seeking to enjoin, or adversely affecting, the
consummation of the transactions contemplated by this Agreement.


7.4 Payment.  Sellers shall have received the Closing Payment.


7.5 Escrow Funds and Agreement. Purchasers shall have deposited the Escrowed
Funds pursuant to the Escrow Agreement and Sellers will have received the Escrow
Agreement executed by the Purchasers and the escrow agent.


7.6 Closing Certificate.  Each Purchaser shall have delivered to Sellers a
certificate, dated the Closing Date and signed by such Purchaser’s respective
chairman, chief executive officer, president, executive vice president or senior
vice president to the effect that each of the representations and warranties
made by such Purchaser in this Agreement are true and correct in all material
respects (provided that any representations and warranties qualified by
materiality shall be true and correct in all respects) when made and on and as
of the Closing Date with the same effect as though such representations and
warranties had been made or given on and as of the Closing Date, and that such
Purchaser has performed and complied in all material respects with all of its
obligations and covenants under this Agreement which are to be performed or
complied with by it on or prior to the Closing Date.


7.7 Closing Documents.  Purchasers shall have made or caused to be made delivery
to Sellers and the Shareholder of the items set forth in Section 3.2(a).


7.8 Secretary’s Certificate.  A certificate of the secretary of each Purchaser
certifying the signatures of all officers of such Purchaser executing this
Agreement or any other agreement, document or instrument contemplated hereby and
certifying as true and accurate the attached copies of: (1) such Purchaser’s
certificate of incorporation as in effect at the time of the Closing, (2) such
Purchaser’s by-laws as in effect at the time of the Closing, and (3) resolutions
approved by the board of directors of such Purchaser, in their capacity as such,
authorizing the Agreement, the Schedules and Exhibits thereto and the
transactions contemplated thereby.


7.9 Proceedings and Documentation.  All corporate and other proceedings of the
Purchasers in connection with the transactions contemplated by this Agreement,
and all documents and instruments incident to such proceeding, shall be
reasonably satisfactory in substance and form to Sellers and Sellers’ counsel,
and Sellers and Sellers’ counsel shall have received all such receipts,
documents and instruments, or copies thereof, certified if requested, to which
Sellers are entitled and as may be reasonably requested.


7.10 Certificate of Existence.  Each Purchaser shall have delivered to the
Sellers a Certificate of Existence or Good Standing Certificate, certified by
the Secretary of State of each Purchaser’s state of incorporation and dated not
more than 10 days prior to the Closing Date.
 
 
29

--------------------------------------------------------------------------------

 
 


ARTICLE 8
CONDITIONS TO PURCHASERS’ OBLIGATIONS


The obligation of Purchasers to consummate the transactions contemplated by this
Agreement is subject to the satisfaction, on or prior to the Closing Date, of
each of the following conditions (any of which, in Purchasers’ absolute and sole
discretion, may be waived in whole or in part without impairing or affecting any
right of indemnification or other right or remedy under this Agreement):


8.1 Representations and Warranties.  The representations and warranties of
Sellers and Shareholder set forth in Article 4 hereof shall be true and correct
in all material respects as of the date of this Agreement and as of the Closing
Date as though made on and as of the Closing Date (or on the date when made in
the case of any representation and warranty which specifically relates to an
earlier date), except as otherwise contemplated by this Agreement or consented
to in writing by Purchasers.


8.2 Covenants.   Sellers and the Shareholder shall have in all material respects
performed all obligations and complied with all covenants required by this
Agreement to be performed or complied with at or prior to the Closing Date
including, but not limited, obtaining the third-party consents set forth on
Schedule 6.1.


8.3 No Proceedings.  No Proceeding will be pending, threatened or anticipated
against any Party seeking to enjoin, or adversely affecting, the transactions
contemplated by this Agreement.
 
8.4 Escrow Agreement.  Purchasers will have received the Escrow Agreement
executed by the Sellers and the escrow agent.


8.5 Seller Closing Certificate.  Each Seller shall have delivered to Purchasers
a certificate, dated the Closing Date and signed by such Seller’s respective
chairman, chief executive officer, president, executive vice president or senior
vice president to the effect that each of the representations and warranties
made by such Seller in this Agreement are true and correct in all material
respects (provided that any representations and warranties qualified by
materiality shall be true and correct in all respects) when made and on and as
of the Closing Date with the same effect as though such representations and
warranties had been made or given on and as of the Closing Date, and that such
Seller has performed and complied in all material respects with all of its
obligations and covenants under this Agreement which are to be performed or
complied with by it on or prior to the Closing Date.


8.6 Shareholder Closing Certificate.  The Shareholder shall have delivered to
Purchasers a certificate, dated the Closing Date and signed by the Shareholder’s
respective chairman, chief executive officer, president, executive vice
president or senior vice president to the effect that each of the
representations and warranties made by the Shareholder in this Agreement are
true and correct in all material respects (provided that any representations and
warranties qualified by materiality shall be true and correct in all respects)
when made and on and as of the Closing Date with the same effect as though such
representations and warranties had been made or given on and as of the Closing
Date, and that the Shareholder has performed and complied in all material
respects with all of its obligations and covenants under this Agreement which
are to be performed or complied with by it on or prior to the Closing Date.


8.7 Lease Assignments.  Purchasers will have received the Lease Assignments.


8.8 No Material Adverse Effect.  No Seller shall have had, since the date of
this Agreement, suffered any business interruption, damage to or destruction of
its properties, or other incident, occurrence, or event (other than the decision
to enter into this Agreement) that, individually or in the aggregate, has had or
could reasonably be expected to have a Material Adverse Effect.


8.9 Closing Documents.  Sellers and the Shareholder shall have made or caused to
be made delivery to Purchasers of the items set forth in Section 3.1(a).


8.10 Seller Secretary’s Certificate.  A certificate of the secretary of each
Seller certifying the signatures of all officers of each Seller executing this
Agreement or any other agreement, document or instrument contemplated hereby and
certifying as true and accurate the attached copies of: (1) such Seller’s
certificate of incorporation as in effect at the time of the Closing, (2) such
Seller’s by-laws as in effect at the time of the Closing, and (3) resolutions
approved by the board of directors and shareholders of such Seller, in their
capacity as such, authorizing the Agreement, the Schedules and Exhibits thereto
and the transactions contemplated thereby.
 
 
30

--------------------------------------------------------------------------------

 
 
8.11 Shareholder Secretary’s Certificate.  A certificate of the secretary of the
Shareholder certifying the signatures of all officers of the Shareholder
executing this Agreement or any other agreement, document or instrument
contemplated hereby and certifying as true and accurate the attached copies of:
(1) the Shareholder’s certificate of incorporation as in effect at the time of
the Closing, (2) the Shareholder’s by-laws as in effect at the time of the
Closing, and (3) resolutions approved by the board of directors of the
Shareholder, in their capacity as such, authorizing the Agreement, the Schedules
and Exhibits thereto and the transactions contemplated thereby.
 
8.12 Proceedings and Documentation.  All corporate and other proceedings of each
Seller and the Shareholder in connection with the transactions contemplated by
this Agreement, and all documents and instruments incident to such proceedings,
shall be reasonably satisfactory in substance and form to Purchasers and
Purchasers counsel, and Purchasers and Purchasers’ counsel shall have received
all such receipts, documents and instruments, or copies thereof, certified if
requested, to which Purchasers are entitled and as may be reasonably requested.
 
8.13 Consents.  All required consents, permits and approvals shall have been
obtained by Sellers and/or the Shareholder.
 
8.14 Possession of Assets.  Sellers and the Shareholder shall have delivered to
Purchasers all Customer Lists, Supplier Lists, Intellectual Property and other
items contemplated hereby so as to put Purchasers into full possession of all of
the Purchased Assets, free and clear of any and all Encumbrances.
 
8.15 Certificate of Existence.  Each Seller shall have delivered to the
Purchasers a Certificate of Existence or Good Standing Certificate, dated not
more than 10 days prior to the Closing Date and certified by the Secretary of
State of (i) each Seller’s state of incorporation and (ii) states in which such
Seller is qualified to do business as a foreign corporation, provided that, such
foreign qualifications may be delivered by Sellers to the Purchasers within
three (3) business days after the Closing Date.
 
8.16 Certificate of Existence.  The Shareholder shall have delivered to the
Purchasers a Certificate of Existence or Good Standing Certificate, certified by
the Secretary of State of the Shareholder’s state of incorporation and dated not
more than 10 days prior to the Closing Date.
 


ARTICLE 9
SURVIVAL AND INDEMNIFICATIONS.


9.1 Survival of Representations, Warranties, Covenants and Agreements.


(a) All representations, warranties, agreements and indemnities of Sellers and
the Shareholder contained in this Agreement will survive the Closing Date;
provided, that no claim for any misrepresentation or breach of a representation
or warranty may be asserted at any time after the second anniversary of the date
of this Agreement, except that (i) a claim for any misrepresentation or breach
of a representation or warranty contained in Section 4.1 (Organization and
Authority of Sellers to Conduct Business), Section 4.3 (Power and Authority;
Binding Effect), Section 4.4(a) (Title; Condition of Tangible Personal
Property), and Section 4.26 (Brokers) and any claim that any Seller and/or the
Shareholder engaged in a fraudulent activity, or committed a fraud, may be
asserted at any time, and (ii) a claim for any misrepresentation or breach of a
representation or warranty contained in Section 4.8 (Tax Matters), Section 4.11
(Labor Matters), Section 4.12 (Employee Benefits) and Section 4.21
(Environmental) may be asserted until the expiration of the applicable statute
of limitations period (the period applicable to such representations and
warranties shall be referred to as the “Claims Period”).  Any claim made by a
Purchaser with respect to the representations and warranties of Sellers and/or
the Shareholder and their predecessors contained in this Agreement must be
initiated by such Purchaser during the applicable Claims Period. All of the
representations and warranties of Sellers and/or the Shareholder contained in
this Agreement will in no respect be limited or diminished by any past or future
inspection, investigation, examination or possession on the part of any
Purchaser or their Representatives.
 
 
 
31

--------------------------------------------------------------------------------

 

 
(b) All covenants and agreements of Sellers and the Shareholder contained in
this Agreement (including, but not limited to, the obligation of Sellers and the
Shareholder, as applicable, to convey the Purchased Assets to Purchasers free
and clear of any Encumbrance, the obligations of Sellers set forth in Section
3.4 hereof and the indemnification obligations of Sellers and the Shareholder
set forth in Section 9.2) will survive the Closing Date until fully performed or
discharged.


(c) All representations and warranties of Purchasers contained in this Agreement
will survive the Closing Date; provided, that no claim for any misrepresentation
or breach of a representation or warranty may be asserted at any time after the
second anniversary of the date of this Agreement (“Purchasers’ Claims
Period”).  All covenants and agreements of Purchasers contained in this
Agreement (including the indemnification obligations of Purchasers set forth in
Section 9.4) will survive the Closing Date until fully performed or discharged.


9.2 Indemnification by Sellers and the Shareholder.


(a) Subject to the terms and conditions contained in this Agreement, following
the Closing, Sellers and the Shareholder, jointly and severally (the “Seller
Indemnifying Party”) shall indemnify and hold harmless, Purchasers and their
Affiliates and their respective Representatives, officers, directors, employees,
agents, successors and assigns (each a “Purchaser Indemnified Party”), from and
against any and all Losses, claims, damages, costs and expenses, interest,
awards, judgments and penalties (including reasonable attorneys’ and
consultants’ fees and expenses and cost of investigation) actually suffered or
incurred by them, arising out of or resulting from:


(i) Subject to Section 9.1(a) above, the misrepresentation or breach of any
representation or warranty made by any Seller or the Shareholder contained in
this Agreement;


(ii) the breach of any covenant or agreement by any Seller or the Shareholder
contained in this Agreement or the nonfulfillment of any agreement or covenant
made by any Seller or the Shareholder herein;


(iii) any debt liability or obligation of any Seller or the Shareholder not
included in the Assumed Liabilities;


(iv) any Employee Benefit Plan;


(v) any Environmental Claim or any violation of any Environmental Laws which
occurred or relate to time periods or events on or prior to the Closing Date;


(vi) any liability, payment or obligation in respect of any Tax Liabilities
owing by any Seller, the Shareholder or any of their predecessors of any kind or
description (including interest and penalties with respect thereto);


(vii) the use, operation, ownership and/or exploitation of the Purchased Assets
and/or the Business on or prior to the Closing Date; and


(viii) the Excluded Assets, the Excluded Liabilities and the Excluded
Contracts. 
 
 
32

--------------------------------------------------------------------------------

 


9.3 Limits on Indemnification.


(a) The right of Purchasers to be indemnified pursuant to Section 9.2 shall be
the sole and exclusive remedy with respect to any Loss of whatever kind and
nature, in law, equity or otherwise, known or unknown, which Purchasers have now
or may have in the future, including without limitation, any Losses attributable
to any inaccuracy or breach of any representation or warranty to the Purchasers
at or prior to Closing, or any failure to perform the covenants, agreements or
undertakings contained in this Agreement, any Disclosure Schedule or certificate
delivered pursuant hereto or any agreement or other document contemplated
hereby, other than as a result of actual fraud by any Seller or the Shareholder,
and except as otherwise provided herein.  The Parties acknowledge that (A)
except as expressly provided in Article 4, the Sellers and the Shareholder have
not made and are not making any representations, warranties or commitments
whatsoever regarding the subject matter of this Agreement, express or implied,
and (B) except as expressly provided in Article 4, Purchasers are not relying
and have not relied on, any representations, warranties, projections,
assumptions or commitments whatsoever regarding the subject matter of this
Agreement, express or implied.


(b) Without limiting the effect of any other limitation contained in this
Section 9.3, the indemnification provided for in this Article 9 shall not apply,
and Purchasers shall not be entitled to exercise any indemnification rights
under this Agreement, except to the extent that the aggregate amount of the
Losses against which Purchasers would otherwise be entitled to be indemnified
under this Article 9 exceeds $50,000 (the “Basket”).  If the aggregate amount of
such Losses exceeds the Basket, then Purchasers shall, subject to the other
limitations contained herein, be entitled to be indemnified for the entire
amount of such Losses, without regard to the Basket.


(c) Except as set forth in this Section 9.3(c), the Sellers’ and the
Shareholder’s indemnity obligations for Losses under this Article 9 shall be
limited, in the aggregate, to the Purchase Price, as adjusted (the “Cap”) except
in the case of fraud, intentional misrepresentation, intentional breach of
representation or warranty or with respect to Section 4.4(a) hereof, which shall
be unlimited.  The sum of any amounts paid from the Escrowed Funds to Purchasers
in connection with any Losses under this Article 9 shall be counted towards the
Cap for the purposes of this Article 9.


(d) Nothing in this Section 9.3 shall limit any remedy any Purchaser may have
against any Seller or the Shareholder for fraud committed by such Seller or the
Shareholder under applicable laws.


9.4 Indemnification by Purchasers.  Subject to the terms and conditions
contained in this Agreement, following the Closing, Purchasers, jointly and
severally (the “Purchaser Indemnifying Party”) shall indemnify and hold
harmless, Sellers and their Affiliates and their respective Representatives,
officers, directors, employees, agents, successors and assigns (each a “Seller
Indemnified Party”) from and against any and all Losses claims, damages, costs
and expenses, interest, awards, judgments and penalties (including reasonable
attorneys’ and consultants’ fees and expenses and costs of investigation),
actually suffered or incurred by them, arising out of or resulting from:


(a) the misrepresentation or breach of any representation or warranty made by
any Purchaser contained in this Agreement, including, without limitation, any
Purchaser’s failure to satisfy any requirements of the Assumed Liabilities
subsequent to the Closing Date provided for hereunder;


(b) the breach of any covenant or agreement by Purchasers contained in this
Agreement or nonfulfillment of any agreement or covenant made by any Purchaser
herein; or


(c) the use, operation, ownership and/or exploitation of the Purchased Assets by
any Purchaser subsequent to the Closing Date.
 
 
33

--------------------------------------------------------------------------------

 


9.5 Notice of Loss; Third Party Claims.


(a) Subject to Section 9.1 above, in the event that an Indemnified Party
proposes to make a claim for indemnification pursuant to Sections 9.2 or 9.4
hereof (other than a Third Party Claim as discussed below), the Indemnified
Party will deliver, on or prior to the date upon which the applicable
representations, warranties, indemnities or covenants may be asserted pursuant
to Section 9.1, written notice to the Indemnifying Party which states (i) that a
Loss has occurred, (ii) the provisions of this Agreement in respect of which
such right of indemnification is claimed or arises, and (iii) each individual
item of Loss or other claim, in reasonable detail, including the amount and date
of such Loss (to the extent reasonably ascertainable).


(b) If the Indemnified Party shall receive notice of any action, audit, demand
or assessment (each, a “Third Party Claim”) against it or which may give rise to
a claim for indemnification pursuant to Sections 9.2 or 9.4, the Indemnified
Party shall promptly give the Indemnifying Party written notice of such Third
Party Claim; provided, however, that the failure to provide such written notice
shall not release the Indemnifying Party from any of its obligations under this
Article 9 except to the extent that the Indemnifying Party is materially
prejudiced by such failure (but in no event shall any such failure or delay
extend the Claims Period set forth in Section 9.1 above).


(c) If the Indemnifying Party acknowledges in writing its obligation to
indemnify the Indemnified Party hereunder against any Losses that may result
from such Third Party Claim, then the Indemnifying Party shall be entitled to
assume and control the defense of such Third Party Claim at its expense and
through counsel of its choice if it gives notice of its intention to do so to
the Indemnified Party within 10 days of the receipt of such notice from the
Indemnified Party; provided, however, that if there exists or is reasonably
likely to exist a conflict of interest that would, in the reasonable judgment of
counsel to the Indemnifying Party, make it inappropriate for the same counsel to
represent both the Indemnified Party and the Indemnifying Party, then the
Indemnified Party shall be entitled to retain its own counsel in each
jurisdiction for which the Indemnified Party determines counsel is required at
the expense of the Indemnifying Party and such counsel shall be entitled to full
participation in the defense of or prosecution of counterclaims related to any
such claim and the Indemnifying Party shall direct its counsel to reasonably
cooperate in connection therewith.  If the Indemnifying Party does not
acknowledge in writing its obligation to indemnify the Indemnified Party
hereunder against any Losses that may result from such Third Party Claim within
10 days, or the Indemnifying Party fails or refuses to promptly assume and
defend such Third Party Claim, then the Indemnified Party shall be entitled to
assume and control the defense of such Third Party Claim at the Indemnifying
Party’s expense and through counsel of the Indemnified Party’s choice.
 
(d) Notwithstanding anything herein to the contrary, in the event of any Third
Party Claim brought by, on behalf of or for the benefit of any Affiliate of the
Indemnifying Party, then the Indemnified Party shall control the defense
thereof, at the expense of the Indemnifying Party, notwithstanding the
Indemnifying Party’s obligation to indemnify the Indemnified Party therefor.


(e) In the event that the Indemnifying Party exercises the right to undertake
any such defense against any such Third Party Claim as provided above, the
Indemnified Party shall cooperate with the Indemnifying Party in such defense
and make available to the Indemnifying Party, at the Indemnifying Party’s
expense, all witnesses, pertinent records, materials and information in the
Indemnified Party’s possession or under the Indemnified Party’s control relating
thereto as is reasonably required by the Indemnifying Party.  Similarly, in the
event the Indemnified Party is, directly or indirectly, conducting the defense
against any such Third Party Claim, the Indemnifying Party shall cooperate with
the Indemnified Party in such defense and make available to the Indemnified
Party, at the Indemnifying Party’s expense, all such witnesses, records,
materials and information in the Indemnifying Party’s possession or under the
Indemnifying Party’s control relating thereto as is reasonably required by the
Indemnified Party.  No such Third Party Claim may be settled by the Indemnifying
Party or Indemnified Party without the prior written consent of the other, which
shall not be unreasonably withheld or delayed.
 
 
34

--------------------------------------------------------------------------------

 


ARTICLE 10
MISCELLANEOUS


10.1 Termination.


This Agreement may be terminated:


(a) At any time on or prior to the Closing Date, by the mutual consent in
writing of the Parties hereto;


(b) At any time on or prior to the Closing Date, by Purchasers in writing if any
Seller or the Shareholder has, or by Sellers in writing if any Purchaser has, in
any material respect, breached (a) any material covenant or agreement contained
herein or (b) any material representation or warranty contained herein, and in
either case (x) such breach has not been cured within ten (10) days after the
date on which written notice of such breach is given to the Party committing
such breach and (y) such breach would entitle the non-breaching Party not to
consummate the transactions contemplated hereby;


(c) At any time, by any Party hereto in writing, if any Governmental Authority
of competent jurisdiction shall have issued a final, nonappealable order
enjoining or otherwise prohibiting the transactions contemplated herein;


(d) By any Party hereto in writing, if the Closing Date has not occurred by July
27, 2012, unless the failure of the Closing to occur by such date shall be due
to the failure of the Party seeking to terminate this Agreement to perform or
observe the covenants and agreements set forth herein.


10.2 Effect of Termination.  In the event this Agreement is terminated pursuant
to Section 10.1, this Agreement shall become void and have no effect, except
that (a) the provisions relating to confidentiality set forth in Section 6.7(c),
(d) and (e) shall survive any such termination, and (b) a termination pursuant
to Section 10.1(b) shall not relieve the breaching Party from liability for an
uncured willful breach of such covenant or agreement or representation or
warranty giving rise to such termination.


10.3 Waiver. Except where not permitted by applicable Governmental Requirements,
Purchasers and Sellers, by written instrument signed by such Party, may at any
time extend the time for the performance of any of the obligations or other acts
of Sellers or the Shareholder, on the one hand, or Purchasers, on the other
hand, and may waive (a) any inaccuracies of such Parties in the representations
or warranties contained in this Agreement or any document delivered pursuant
hereto or thereto, (b) compliance with any of the covenants, undertakings or
agreements of such Parties, or satisfaction of any of the conditions precedent
to its obligations, contained herein or (c) the performance by such Parties of
any of its obligations set out herein or therein.  No such waiver or extension
shall be effective unless specifically made in writing and any waiver by a Party
of any breach of or failure to comply with any of the provisions of this
Agreement by the other Party shall not be construed as, or construe a continuing
waiver of, or a waiver of any other breach of, or failure to comply with, any
other provision of this Agreement.


10.4 Further Assurances.  Both before and after the Closing Date, each Party
will cooperate in good faith with each other Party and will take all appropriate
action and execute any agreement, instrument or other writing of any kind which
may be reasonably necessary or advisable to carry out and confirm the
transactions contemplated by this Agreement.


10.5 Risk of Loss.  Risk of loss with respect to any property or assets of
Sellers or the Shareholder, as applicable, will be borne by Sellers or the
Shareholder, as applicable,  at all times prior to the Closing and will pass to
Purchasers only upon transfer to Purchasers at Closing of title to the Purchased
Assets; notwithstanding the foregoing, risk of loss with respect to any
Non-Transferable Assets will also pass to Purchaser at Closing.  If any of the
Tangible Personal Property is lost, damaged or destroyed by fire, theft,
casualty or any other cause or causes prior to the Closing (a “Casualty”),
Sellers shall promptly notify Purchasers in writing of such Casualty and the
details thereof and shall answer promptly any reasonable requests from
Purchasers for details or information.  Purchasers shall thereafter proceed with
the Closing, except that in the event of a Casualty to the Tangible Personal
Property, the Purchase Price will be reduced by the dollar amount (based upon
replacement value) of the Casualty loss (and any insurance proceeds received or
receivable as a result of such Casualty will be payable to Sellers); provided,
however, that if such Casualties materially interfere or have a Material Adverse
Effect, in Purchasers’ reasonable discretion, with the operation of or on the
Business, Purchasers may terminate this Agreement.  Purchasers must exercise its
option to terminate by written notice to Sellers within fifteen (15) days or the
number of days remaining to the Closing, whichever is less, after the later of
Purchasers receiving (a) written notice of any such Casualty and
(b) satisfactory responses to all of its reasonable requests, if any, for
details or information.  If this Agreement is not terminated by Purchasers
pursuant to this Section 10.5 and if Purchasers and Sellers are unable to agree
as to the dollar amount of the loss (based upon replacement value) or the
insurance proceeds to be recovered, the Parties shall proceed with the Closing
as scheduled, except that Purchasers shall place in escrow (to be held pending
agreement as to the final amount) an amount (based upon estimated replacement
value of the damaged or destroyed property) as determined by a firm selected by
independent accountants to be agreed upon by the Parties (the “Casualty
Amount”).  The Casualty Amount shall be held in escrow until the dispute has
been resolved following the Closing either by agreement of Purchasers and
Sellers or otherwise.  In the event that the actual Casualty loss is greater
than or less than the Casualty Amount held in escrow, to the extent necessary,
the Parties shall make appropriate adjustment payments.
 
 
 
35

--------------------------------------------------------------------------------

 

 
10.6 Notices.  Unless otherwise provided in this Agreement, any agreement,
notice, request, instruction or other communication to be given hereunder by any
Party to another must be in writing and (a) delivered personally (such delivered
notice to be effective on the date it is delivered), (b) mailed by certified
mail, postage prepaid (such mailed notice to be effective three (3) business
days after the date it is mailed), (c) deposited with a reputable overnight
courier service (such couriered notice to be effective one (1) business day
after the date it is sent by courier) or (d) sent by electronically confirmed
facsimile or email transmission (such facsimile or email transmission notice to
be effective on the date that confirmation of such facsimile or email
transmission is received), with a confirmation sent by way of one of the above
methods, as follows:
 
If to Sellers or the Shareholder, addressed to:


Andrew Hidalgo
c/o WPCS International Incorporated
One East Uwchlan Avenue, Suite 301
Exton, Pennsylvania 19341
Telephone:  (610) 903-0400
Facsimile:     (610) 903-0401
Email: andy.hidalgo@wpcs.com


With copies to:


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, New York 10006
Attention:    Marc J. Ross
  Thomas A. Rose
Telephone:  (212) 930-9700
Facsimile:     (212) 930-9725
Email:            trose@srff.com


If to Purchasers, addressed to:


Kavveri Technologies Americas Inc.
15 Allstate Parkway, Suite 600
Markham, Ontario L3R 5B4 Canada
Attention:    William McBride
Telephone:  (905) 947-4264 x 2011
Facsimile:     (905) 947-4265
Email:            wmcbride@kaveritelecoms.com


With a copy to:


Abrams Fensterman
1111 Marcus Avenue, Suite 107
Lake Success, New York
Attention:   Neil M. Kaufman
Telephone:  (516) 368-9411
Facsimile:     (516) 368-9568
Email:            nkaufman@abramslaw.com


Any Party may designate in a writing to any other Party any other address or
facsimile number to which, and any other Person to whom or which, a copy of any
such notice, request, instruction or other communication should be sent.


10.7 Choice of Law.  This Agreement is governed by and will be construed,
interpreted and the rights of the Parties determined in accordance with the laws
of the State of New York without regard to principles of conflicts of law,
except that, with respect to matters of law concerning the internal corporate
affairs of any corporate entity which is a Party to or the subject of this
Agreement, the law of the jurisdiction under which the respective entity was
organized will govern.


10.8 Expenses.  Each Party hereto shall bear and pay all costs, fees and
expenses incurred by it in connection with this Agreement and the transactions
contemplated in this Agreement, including, but not limited to, the costs, fees
and expenses of its own financial consultants, accountants and counsel.
 
 
 
36

--------------------------------------------------------------------------------

 

 
10.9 Headings.  The headings of the Articles and Sections of this Agreement are
inserted for convenience of reference only and will not affect the meaning or
interpretation of this Agreement.


10.10 Entire Agreement; Oral Modification.  This Agreement contains the entire
agreement between the Parties to this Agreement with respect to the subject
matter of this Agreement and supersedes each course of conduct previously
pursued, accepted or acquiesced in, and each written or oral agreement and
representation previously made, by the Parties to this Agreement with respect to
the subject matter of this Agreement; and no amendment, modification,
termination or attempted waiver of any of the provisions hereof shall be binding
unless in writing and signed by all of the Parties hereto.


10.11 Successors and Assigns; Third Party Beneficiaries.  Except as otherwise
provided in this Agreement, the terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the Parties.  Nothing in this Agreement, express or implied, is
intended to create, and shall not be construed as creating, any rights
enforceable by any person not a Party to this Agreement, and it is the express
intent of the Parties that no third party shall have any enforceable rights
under this Agreement.


10.12 Severability.  If any provision of this Agreement is for any reason
determined to be invalid, such provision shall be deemed modified so as to be
enforceable to the maximum extent permitted by law consistent with the intent of
the Parties as expressed in this Agreement, and such invalidity shall not affect
the remaining provisions of this Agreement, which shall continue in full force
and effect.


10.13 Counterparts.  This Agreement may be executed in one or more counterparts,
each of which will be deemed an original and all of which taken together will
constitute one and the same instrument.  Any Party may execute this Agreement by
facsimile signature and the other Parties will be entitled to rely on such
facsimile signature as evidence that this Agreement has been duly executed by
such Party.  Any Party executing this Agreement by facsimile signature shall
immediately forward to the other Parties an original signature page by overnight
mail.


10.14 Consent to Jurisdiction and Venue.  Each Party to this Agreement hereby
(i) consents to submit himself, herself or itself to the personal jurisdiction
of the Federal courts of the United States located in the Southern District of
New York or, if such courts do not have jurisdiction over such matter, to the
applicable courts of the State of New York located in New York County, (ii)
irrevocably agrees that all actions or proceedings arising out of or relating to
this Agreement will be litigated in such courts and (iii) irrevocably agrees
that he, she or it will not institute any Proceeding relating to this Agreement
or any of the transactions contemplated hereby in any court other than such
courts.  Each Party to this Agreement accepts for himself, herself or itself and
in connection with his, her or its properties, generally and unconditionally,
the exclusive jurisdiction and venue of the aforesaid courts and waives any
defense of lack of personal jurisdiction or inconvenient forum or any similar
defense, and irrevocably agrees to be bound by any non-appealable judgment
rendered thereby in connection with this Agreement.


10.15 Waiver of Jury Trial.  THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL BY JURY
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  THE PARTIES AGREE THAT ANY OF
THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES TO IRREVOCABLY
WAIVE TRIAL BY JURY AND THAT ANY ACTION OR PROCEEDING WHATSOEVER AMONG THEM
RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY WILL INSTEAD
BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.


10.16 Independence of Covenants and Representations and Warranties.  All
covenants under this Agreement will be given independent effect so that if a
certain action or condition constitutes a default under a certain covenant, the
fact that such action or condition is permitted by another covenant will not
affect the occurrence of such default, unless expressly permitted under an
exception to such initial covenant.  In addition, all representations and
warranties under this Agreement will be given independent effect so that if a
particular representation or warranty proves to be incorrect or is breached, the
fact that another representation or warranty concerning the same or similar
subject matter is correct or is not breached will not affect the incorrectness
or a breach of such initial representation or warranty.


[SIGNATURE PAGE FOLLOWS]
 
 
 
37

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Parties to this Agreement have executed or caused this
Agreement to be executed on the day and year indicated at the beginning of this
Agreement.


PURCHASERS:
NEW ENGLAND COMMUNICATIONS SYSTEMS CORP.
 
 
By: /s/ UMA CHENNAREDDY REDDY

--------------------------------------------------------------------------------

Name: Uma Chennareddy Reddy
Title: President
 
 
 
QUALITY COMMUNICATIONS SYSTEMS INC.
 
By: /s/ UMA CHENNAREDDY REDDY

--------------------------------------------------------------------------------

Name: Uma Chennareddy Reddy
Title: President
 
 
SELLERS:
WPCS INTERNATIONAL –  HARTFORD, INC.
 
 
By: /s/ JOSEPH HEATER

--------------------------------------------------------------------------------

Name:  Joseph Heater
Title:    Chief Financial Officer
 
 
 
WPCS INTERNATIONAL –  LAKEWOOD, INC.
 
 
By: /s/ JOSEPH HEATER

--------------------------------------------------------------------------------

Name:  Joseph Heater
Title:    Chief Financial Officer
 
 
SHAREHOLDER:
WPCS INTERNATIONAL INCORPORATED
 
 
By: /s/ JOSEPH HEATER

--------------------------------------------------------------------------------

Name:  Joseph Heater
Title:    Chief Financial Officer
 


 
 
 
 
38